EXHIBIT 10.1
 
 
SECTION 1
SUMMARY OF AGREEMENT

 
BUILDER:
 
Jurong Shipyard Pte Ltd
No. 29 Tanjong Kling Road
Singapore 628054
 
 
 
hereinafter referred to as Builder
OWNERS:
 
Helix Q7000 Vessel Holdings S.à r.l.
3505 West Sam Houston Pkwy North
Suite 400
Houston, TX 77043
USA
 
hereinafter referred to as Owners

 
WHEREAS, Owners wish to construct a  well intervention semi-submersible to be
known as the Q7000 (herein defined as the Vessel), according to requirements in
the Specifications and relevant design project drawings, bearing JSPL Hull No.
11-1115 and Builder is willing to perform the Work on the terms and conditions
hereinafter set forth,
 
NOW THEREFORE, the Parties hereby agree as follows:
 
1.
Builder shall construct the Vessel in accordance with the Contract, and
Amendments and Variation Orders thereto;

 
2.
The Contract shall consist of, and in the event of conflict, discrepancies or
inconsistencies the following order of precedence shall apply:

 
SECTION 1         SUMMARY OF AGREEMENT;
SECTION 2         TERMS AND CONDITIONS OF CONTRACT;
SECTION 3         SCHEDULE OF PRICES;
SECTION 4         PROGRAMME;
SECTION 5         ADMINISTRATION INSTRUCTIONS;
SECTION 6         TECHNICAL SPECIFICATIONS;
SECTION 7         DRAWINGS; and
SECTION 8         FACILITIES FOR OWNERS.
 
3.
Owners shall pay to Builder the Contract Price determined in accordance with the
Terms and Conditions of Contract;

 
4.
The Contract is between Builder and Owners and nothing herein shall entitle
Builder to commence proceedings against its parents or any affiliate, holding,
subsidiary or associated company of Owners;

 
5.
The Contract constitutes the entire agreement between the Parties and supersedes
all previous negotiations, representations or agreements either written or oral
preceding the Contract.

 
 
1

--------------------------------------------------------------------------------

 
 
This Contract is entered into in duplicate original and shall become effective
upon the signature by the Parties, and upon receipt by Builder of the first
Installment Payment from the Owners.
 
 
For and on behalf of
BUILDER:                                                                    For
and on behalf of OWNERS:
 

Signed : /s/ William Gu Wei Guang Signed : /s/ Owen Kratz             Name :
William Gu Wei Guang Name : Owen Kratz             Position : General Manager
(Offshore) Position : CEO             Date : 11 September, 2013 Date : September
11, 2013

 
 
2

--------------------------------------------------------------------------------

 
 
Section 2
TERMS AND CONDITIONS

 
Article
Heading

 
1  
Definitions

 
2  
Interpretation

 
3  
Construction and Parties representatives

 
4  
Design responsibility

 
5  
Review of drawings and documentation

 
6  
Permits, laws, regulations and classification

 
7  
OFE

 
8  
Information supplied by Owners

 
9  
The Work

 
10  
Builder's representations

 
11  
Subcontracts

 
12  
Work Schedule and Programme

 
13  
Inspection

 
14  
Cooperation with Others

 
15  
Facilities for Owners

 
16  
Variations

 
17  
[Not Used]

 
18  
[Not Used]

 
19  
Force Majeure

 
20  
Tests and sea trials

 
21  
Delivery and Acceptance

 
22  
Contract Price and terms of payment

 
23  
Guarantee

 
24  
Indemnities

 
25  
Insurance by Builder

 
26  
Taxation

 
27  
Audit rights of Owners

 
28  
Patents and Proprietary Information

 
29  
Liens

 
30  
Ownership

 
31  
Commencement, completion, liquidated damages and incentives

 
32  
[Not Used]

 
33  
Termination for Builder's default

 
34  
Remedies for Owners’ default

 
35  
Conflict of interest

 
36  
Independent Contractor

 
 
3

--------------------------------------------------------------------------------

 
 
37  
Confidentiality

 
38  
Consequential damages and exclusion of liability

 
39  
Amendments and Contract changes

 
40  
Waiver

 
41  
Assignment

 
42  
Notices

 
43  
Performance bond/Refund Guarantees

 
44  
Governing law and disputes

 
45  
Business practices

 
 
4

--------------------------------------------------------------------------------

 
 
Article 1
Definitions

 
For the purposes of this Contract the following terms shall have the following
meanings:
 
1.1  
Amendment shall mean a duly authorised and signed amendment to the Contract.

 
1.2  
Authorities shall mean all National and International Regulatory Bodies as
listed in Section 6 - Technical Specifications (including the Classification
Society).

 
1.3  
Banking Day shall mean a day that the bank that is the administrative agent for
Owner’s revolving credit facility and Builder's bank are open and are in every
respect able to perform banking functions between themselves, including the
transfer of funds.

 
1.4  
BFE shall mean the items of material and equipment provided by Builder or
Subcontractors, including without limitation the items set forth in Section 6 –
Technical Specifications.

 
1.5  
BFE Commissioning Procedures shall mean the documents and procedures jointly
agreed by Builder and Owners with procedures and acceptance criteria for
commissioning the BFE prior to Delivery.

 
1.6  
Bridging Agreement means the Exclusive Bridging Agreement dated 24 November,
2012 between Builder and Owners.  As at the Effective Date the Bridging
Agreement shall automatically terminate and shall be considered null and void
without further reference and any and all rights and liabilities which so arise
under the Bridging Agreement in respect of work performed thereunder shall be
transferred to the Contract and for all intents and purposes be regarded as Work
performed under the Contract.  Any claims either Party has in respect of the
work performed under the Bridging Agreement shall only be made under the
Contract.

 
1.7  
Builder shall mean Jurong Shipyard Pte Ltd and its permitted assigns.

 
1.8  
Builder Group shall mean Builder and its subsidiaries, affiliated and associated
companies including Subcontractors of any tier and their agents, servants,
consultants, directors, officers and employees and Invitees.

 
1.9  
Classification Society means Det Norske Veritas (“DNV”).

 
1.10  
Contract shall mean the agreement between the Parties dated on the date of
signing hereof consisting of the following:

 
Section 1           Summary of Agreement;
Section 2           Terms and Conditions of Contract;
Section 3           Schedule of Prices;
Section 4           Programme;
Section 5           Administration Instructions;
Section 6           Technical Specifications;
Section 7           Drawings; and
Section 8           Facilities for Owners.
 
1.11  
Completion Certificate shall mean the certificate of the Builder to the Owner
pursuant to Section 20.5 hereof certifying that the Vessel is ready for
Delivery.

 
 
5

--------------------------------------------------------------------------------

 
 
1.12  
Contract Price shall mean the sum or sums stated in Section 3 - Schedule of
Prices, together with any Variation or Amendment thereof.

 
1.13  
[Not used]

 
1.14  
Day shall mean a calendar day.

 
1.15  
Delivery shall mean the completion of all the obligations as stated in Articles
20 and 21.

 
1.16  
Delivery Date shall mean the date stated in the Programme for the Delivery to
take place as adjusted from time to time by Permissible Delays, or Amendment, or
by Variation Orders, Owners’ opinion on a Disputed Variation Order.

 
1.17  
Drawings means those drawings contained in Section 7 of the Contract.

 
1.18  
Disputed Variation Order shall mean a document issued by Owners, signifying
Owners’ approval for the Work described by Owners thereon or other changes to
the Work, Contract Price or the Programme, which is to be executed by Builder;
provided that the Parties are in disagreement as to the validity and/or effects
associated therewith on the scope of the Work, the Contract Price or associated
changes in the Programme.

 
1.19  
DP System means the dynamic positioning system manufactured by Kongsberg AS to
be installed in the Vessel.

 
1.20  
Effective Date shall mean the date on which the Construction Contract becomes
binding on the Parties in accordance with Section 1 - Summary of Agreement.

 
1.21  
EPCC shall mean engineering, procurement, construction and commissioning.

 
1.22  
Guarantee shall mean all warranties and guarantees provided by Builder under
Article 23 of this Contract.

 
1.23  
Guarantee Period shall mean the period commencing on the date of actual Delivery
of the Vessel to Owners and ending on the first anniversary thereof, subject to
extension under Article 23.

 
1.24  
Instruction shall mean any instruction issued by Owners for Builder to execute
Work described in the Instruction forthwith prior to the issuance of a Variation
Order.

 
1.25  
Interface Information shall mean the information regarding the interconnection
or interaction between (a) an item of equipment or machinery or attachment,
including BFE and OFE, and (b) the Vessel or other item of equipment or
machinery or attachment, including BFE and OFE.  Such information may include,
without limitation, foundation templates, coupling templates, drawings, design,
calculation, sizes, diagrams, signal information, forces, reactions, weights,
movements, noise, vibration and performance data.

 
1.26  
Invitee shall mean any person not a party to the Contract or any Subcontract
whose presence at the Worksite is at the invitation of a Party to the Contract.

 
1.27  
Key Personnel shall mean Builder's representative, deputy representative,
supervisors, the lead engineer of each discipline and the corresponding
personnel of Subcontractors.

 
 
6

--------------------------------------------------------------------------------

 
 
1.28  
Milestone shall mean the total amount of Work required to be completed by
Builder as of the corresponding date in the Programme for such Milestone.  The
descriptions appended to Section 4 - Programme are not to be construed as
defining or in a way limiting the Work to be performed by Builder within a
Milestone or the date thereof.

 
1.29  
Notice shall mean any Contractual Notice required to be given by either Party to
the other under the Contract which meets the requirements set forth in Article
42.

 
1.30  
OFE means the items of material and equipment provided by Owners or Vendors as
more fully set forth in Section 6 – Technical Specifications; provided that any
OFE or contracts for acquisition of OFE are transferred by Owners to Builder,
such OFE shall upon such transfer be deemed to be BFE.

 
1.31  
OFE Commissioning Procedures shall mean the documents and procedures jointly
agreed by Builder and Owners with procedures and acceptance criteria for
commissioning the OFE prior to Delivery.

 
1.32  
ONE shall mean Owner Nominated Equipment as described in Article 7A.

 
1.33  
Owners means Helix Q7000 Vessel Holdings S.à r.l. and its permitted assigns.

 
1.34  
Owners Group shall mean Owners and their parent, holding, subsidiaries,
affiliated and associated companies including their Vendors, contractors,
subcontractors, agents, consultants, servants, directors, officers, employees,
any shadow crew pursuant to Article 20.4 and Invitees.

 
1.35  
Parties shall mean Builder and Owners.

 
1.36  
Permissible Delays shall mean delays to the Delivery Date on account of (i) such
causes specified in the Contract which under the terms of this Contract  permits
the postponement of the Delivery Date, (ii) delays and disruptions in the Work
caused by Owner and (iii) payment delays caused by Owner for undisputed amounts.

 
1.37  
Programme shall mean the dates or sequence of dates for the Contract performance
as stated in Section 4 - Programme together with any Variation or Amendment
thereof.

 
1.38  
Proprietary Information shall mean any information passed to Builder by Owners
or Vendors or any information generated by Builder or its Subcontractors in
connection with the Contract.

 
1.39  
Sea Trials Procedures shall mean the documents and procedures jointly agreed by
Builder and Owners with procedures and acceptance criteria for commissioning the
Vessel at sea prior to Delivery.

 
1.40  
Shipyard shall mean the principal facility where the Work is from time to time
being performed including all adjacent and associated facilities.

 
1.41  
Specifications shall mean the Technical Specifications contained in Section 6 of
the Contract.

 
1.42  
Subcontract shall mean any agreement between Builder and a Subcontractor
respecting the Work or the Vessel.

 
1.43  
Subcontractor shall mean any legal entity (other than employees) engaged by
Builder for the execution of any part of the Work or the supply of materials,
parts, components or machinery for the Vessel and shall include Builder's
sub-suppliers.

 
 
7

--------------------------------------------------------------------------------

 
 
1.44  
Temporary Works shall mean all scaffolding, staging, weather proofing and all
temporary works of any kind required in connection with the Work.

 
1.45  
Third Party shall mean any person or entity other than Builder Group or Owner
Group.

 
1.46  
Variation shall mean any alteration to the Contract and/or to the
Specifications, including without limitation any changes to the Programme, made
by or approved by Owners in accordance with Article 16 and confirmed by a
Variation Order.

 
1.47  
Variation Order shall mean a document issued by Owners signifying Owners’
approval of a Variation and the Parties’ agreement as to the effect of such
Variation, if any, on the Programme or the Contract Price.

 
1.48  
Vendor/s shall mean the supplier of services, goods, equipment, parts or
components, under a purchase order or Contract with Owners, where such goods,
equipment, parts or components are to be incorporated into the Vessel by
Builder.

 
1.49  
Vessel or Unit shall mean the Well Intervention Semisubmersible Unit throughout
all stages of the Work, together with all its equipment, machinery, spare parts,
and any other attachments or appurtenances.

 
1.50  
Work shall mean all the work, supplies and services to be performed or provided
by Builder in accordance with the Contract, subject to any Variation Order or
Amendment.

 
1.51  
Worksite shall mean the locations and the facilities used for the performance of
the Work, or any part thereof, including but not limited to the Shipyard,
fabrication yards, Subcontractor premises, testing facilities, offices,
warehouses, storage and handling areas.

 
 
Article 2
Interpretation

 
2.1  
No index, title, subtitle, subheading, marginal note, singular or plural of the
Contract shall limit, alter or affect the meaning or operation of the Contract.

 
2.2  
All correspondence, documentation and discussions shall be in the English
language. Only clearly legible documents in the English language and transferred
between the Parties in accordance with the instructions given in Section 5 -
Administration Instructions, or in the event of Notices as specified in Article
42, shall be recognised as valid communications under the Contract.

 
2.3  
Any review, inspection, approval, expression of satisfaction, acceptance,
payment, attendance of tests, acknowledgement, or otherwise, by Owners or
Authorities, whether written or otherwise shall not relieve Builder from any
liability or obligation under the Contract and shall be without prejudice to the
Contractual and legal rights of Owners.

 
2.4  
The use of words such as provide, supply, require, perform, undertake, oblige,
obligation, warrant, represents, responsible and guarantee shall be deemed to be
a Contractual obligation and/or liability on the part of the Party referred to
and shall imply that the said Party shall bear the cost of performing the
obligation and/or bear the risks of undertaking the liability, except specified
elsewhere or agreed by both Parties in writing.

 
Notwithstanding the above, the use of the words mentioned therein shall not be
considered as limiting Builder’s scope of Work and/or the obligations and duties
of Builder or Owner under the Contract.
 
 
8

--------------------------------------------------------------------------------

 
 
Article 3
Construction and Parties Representatives

 
3.1  
Builder undertakes to build at the Shipyard and to deliver to Owners, who order
and undertake to accept delivery of, the Vessel, subject to and in accordance
with this Contract and the Specifications. In the event of any conflict between
this Contract and the Specifications the provisions of this Contract shall
prevail. In the event of any conflict between the Specifications and the
Drawings, the provisions of the Specifications shall prevail.

 
Notwithstanding the above, it is understood that the Specifications and Drawings
are complementary and that everything contained in the Drawings and not
mentioned in the Specifications and vice versa is to be understood as included
in both the foregoing documents. The Vessel shall have the dimensions and
characteristics stated in the Specifications.
 
3.2  
The Vessel shall, for the purpose of identification only, be known as Hull
number 11-1115. Builder shall at all times identify parts, spares, equipment and
materials for the Contract by affixing the hull number thereto and placing or
storing such spares, parts, equipment and materials in a segregated area at the
Shipyard specifically designated for the Vessel and identified by the hull
number, free from exposure to precipitation, excessive heat or excessive cold
and, if needed, from exposure to oxygen.

 
3.3  
The Vessel shall comply with the laws, rules, regulations and enactments
published and in force in the United States of America and in the country of the
Vessel’s proposed registration on the date of signing this Contract as stated in
the Specifications.

 
Subject to Article 6.5, the Vessel shall be built under the survey of the
Classification Society to the classification listed in Section G8 of Section 6 –
Technical Specifications and in accordance with normal offshore vessel
construction practices in Singapore for new vessels of the type and general
characteristics of the Vessel. The Vessel shall also comply with the rules,
regulations and requirements of other relevant Authorities as set out in the
Specifications. Classification, survey and testing charges relating to Builder's
obligations and items of supply under this Contract shall be for the account of
Builder. The registration of the Vessel shall be carried out by Owners and the
costs and expenses thereof shall be for Owners’ account.
 
3.4  
Each Party shall appoint, in writing on the Effective Date, a representative who
shall be available and be legally empowered, as a company officer or through a
power of attorney, to accept, commit and act on behalf of the respective Party
with such authority as may be specified by the Parties in matters arising in
connection with the Contract.

 
3.5  
Builder's representative shall be available and assigned full time to the Work.

 
3.6  
Owners' representative or any person authorised by Owners' representative, shall
have access at all times to the Vessel, the Work and the Worksite.

 
3.7  
Not used.

 
3.8  
Owners may change their representative at any time upon giving Builder seven
days prior written Notice thereof.

 
 
9

--------------------------------------------------------------------------------

 
 
3.9  
Builder shall use its best efforts to maintain its Key Personnel in their
respective positions and functions through the Delivery Date.  In the event that
it should be necessary to substitute Key Personnel, Builder shall be responsible
for providing an adequate period for the hand-over of the activity concerned,
such period shall be at least ten (10) Days.  Prior to the appointment of a
substitute, Owners shall be allowed the opportunity to approve the selection of
personnel intended as a substitute.  The substitute shall have an equivalent
level of qualification and experience.  All Key Personnel shall be fluent in
written and spoken English.

 
3.10  
Owners may, upon Notice to Builder, require that Builder remove any Key
Personnel from the Work in the event of any misconduct, inadequacy, inability to
perform, or other reasonable cause of dissatisfaction that materially affects
the quality of workmanship, the safety of personnel or property or the schedule.
Builder shall address Owners’ concern and if unable to satisfy Owners’ concerns
within a reasonable time, Builder shall effect the removal of such Key Personnel
immediately.  The requirement for removal or such personnel shall be without
liability on the part of Owners and shall not of itself be cause for any
disciplinary action against such personnel.

 
All costs incurred in the removal and replacement of any personnel shall be for
the account of Builder.
 
 
Article 4
Design responsibility

 
4.1  
Owner shall be responsible for the design as set out in Section 6 Annex 11A of
the Contract.

 
4.2  
The  drawings produced by Builder under the Bridging Agreement is set out in
Section 6 Annex 11B of the Contract and further  drawings listed in Section 6
Annex 11C shall be produced by Builder in accordance with the Programme.

 
4.3  
Builder shall develop and keep fully updated at all times a matrix of all
permits, law, legislation, rules, regulations and guidelines applicable to the
Work, which shall include a description of their specific application to the
Work, and timetable of action taken and still to be taken by Builder to ensure
compliance therewith.  Copies of such matrix shall be provided to Owners as part
of Builder’s progress reports pursuant to the Contract.

 
 
Article 5
Review of drawings and documentation

 
5.1
The Builder shall produce the remaining detailed plans and drawings required
under Section 6 Annex 11C of the Contract. In respect of all plans, drawings and
documentation, the same shall be submitted to the Owners in three (3) copies as
soon as possible following their production.  The Owners shall, within fourteen
(14) Days after receipt thereof, return to the Builder one copy of such drawings
and documentation with the Owners' final remarks and amendments (if any) written
thereon.

 
5.2
In the event that the Owners shall fail to return the plans, drawings and
documentation to the Builder within the time limit as hereinabove provided, such
plans, drawings and documentation shall be deemed to have been approved by the
Owners provided always that the Owners is provided with such plans, drawings and
documentation at regular intervals and not all plans, drawings and documentation
simultaneously.

 
 
10

--------------------------------------------------------------------------------

 
 
5.3
The Builder shall take due note of the Owners' remarks and amendments (if any)
on plans, drawings and documentation submitted pursuant to this Article and, if
such remarks or amendments are not of such a nature or extent as to constitute
variations of the Specifications within the meaning of Article 16
Variations hereof, and subject to Classification Society’s approval, then the
Builder shall commence or continue construction of the Vessel  in accordance
with the corrected or amended drawings and documentation.  If such remarks or
amendments are not clearly specified or detailed, the Builder shall in all cases
seek clarification of the same from the Owners before implementing the same
provided Work on other unaffected parts of the Vessel shall continue.

 
5.4
Copies of all correspondence to and from the Classification Society and the
regulatory authorities referred to in the Specifications, together with
all drawings and documentation approved by the Classification Society, shall be
furnished to the Owners by the Builder as soon as practicable upon dispatch and
receipt save for correspondence and drawings and documentation which contain
proprietary or confidential information relating to the design. Builder will
promptly inform Owners if any shortcomings or deficiencies in the design are
brought to its attention.  Builder shall be in position to have a resolution
plan for all outstanding DNV correspondences within 14 (fourteen) calendar days,
after DNV comments are issued.

 
5.5
The Builder shall take due note of the Owners’ remarks and amendments associated
with DNV correspondences, and prepare and execute a resolution plan for handling
said Owner remarks and amendments, within 14 (fourteen) calendar dates upon
receiving Owner’s information.

 
 
Article 6
Permits, laws, regulations and classification

 
6.1  
Builder shall be responsible for ensuring that the Work complies with the rules,
regulations and requirements of Authorities and for obtaining all documents
relating thereto to enable Owners to obtain any necessary certificates. Subject
to Article 6.5, the aforementioned rules, regulations and requirements including
all alterations, modifications and additional requirements published on or
before the actual date of the Delivery of the Vessel, shall be incorporated
within the Work.

 
6.2  
Builder shall at its cost secure the approval of Authorities for welding
procedure qualifications, welding qualification and certification of
Subcontracted Work.  Other attendant costs levied by Authorities shall be for
the account of Owners.

 
6.3  
Builder shall provide Owners with copies of all correspondence, minutes of
meetings and documents exchanged between Authorities and Builder.  Builder shall
provide Owners three (3) Days prior Notice of any meetings with Authorities and
will allow Owners to attend and participate in such meetings.  Copies of all
minutes, notes and correspondence shall be forwarded to Owners at the time of
creation or receipt by Builder.

 
6.4  
If after the Effective Date and prior to the Delivery Date any requirements,
with which the Vessel or the Work is required to conform, are altered or changed
by Authorities (or the bodies authorised to make such alterations or changes)
and the Parties are unable to obtain a dispensation therefor or waiver of
compliance therewith, Builder shall comply with such alteration or changes.

 
6.5  
Builder may deliver a request to Owners for a Variation Order if Builder can
adequately demonstrate that Builder has suffered or will suffer delays or
additional costs as a direct result of such alterations or changes and has

 
 
11

--------------------------------------------------------------------------------

 
 
 
taken all reasonable steps to mitigate the impact of such alternation or
changes.

 
6.6  
Builder shall obtain, at its own costs, all licences, permits, authorizations,
including any overtime working permits, necessary for the performance of the
Work on the Worksite, and shall comply with all laws, rules and regulations or
any other applicable requirements of the Work and shall be responsible for
ensuring compliance by its Subcontractors therewith.  Builder shall notify
Owners of any non-compliance by Vendors with such regulations of which Builder
becomes aware.

 
 
Article 7
OFE

 
7.1  
Owners shall at their own risk and cost deliver the OFE to the Shipyard or other
places as may be agreed by Owners, together with any special attachments
necessary for safe off-loading, in a condition ready for installation in or on
the Vessel in accordance with the Programme. Any protective materials furnished
by the manufacturer or shipper of the OFE shall remain in place until the
relevant OFE is safely installed on the Vessel.

 
7.2  
Builder shall be responsible for receiving, off-loading, handling, joint visual
inspection with Owners, safe storage, maintenance and preservation of OFE
expressly specified in the Specifications.  Builder shall not be responsible for
defects that would not be reasonably discoverable upon a visual inspection
thereof.  Safe storage shall include the preservation of OFE free from exposure
to precipitation, excessive heat or excessive cold and, if needed, from exposure
to oxygen. The risk of loss of any item of OFE shall remain with Owners until
such item of OFE is offloaded into the possession of Builder.

 
7.3  
Builder shall promptly notify Owners of any discrepancy, loss or damage to the
OFE of which it becomes aware. Owners shall be liable for the cost incurred by
Builder in the repair of the OFE occasioned by their defective material or poor
workmanship or failure to perform, or by damage caused to them during
transportation to the Shipyard or otherwise prior to delivery to Builder.

 
7.4  
Owners shall take responsibility and liability for the correctness, or otherwise
of markings, including weight marking, adequacy of slings, and lifting
locations, as may be indicated on any materials and equipment provided by a
Vendor.

 
 
Builder shall assist to secure all the customs formalities for the importation
of the OFE to the Shipyard, provided that markings with respect thereto have
been correctly prepared by Owners or Vendors.  Custom duties for OFE, and other
related charges, if any, shall be for Owners’ account.

 
7.5  
Builder shall be responsible for the safe custody of and for the correct
installation of the OFE, which shall be effected in accordance with accompanying
manuals with the instructions of Owners or Vendors.

 
In order to facilitate the installation of the OFE in or on the Vessel by
Builder, Owners shall at their own expense furnish Builder with the necessary
specifications, drawings, manuals, plans, instruction books, test reports and
certificates required by applicable rules or regulations, and if requested by
Builder, shall, at the expense of Owners and in accordance with the Programme,
cause the manufacturers of the OFE to assist Builder in the installation thereof
or to make any necessary adjustment thereto at the Shipyard at the cost of
Owners.
 
7.6  
[Not Used.]

 
 
12

--------------------------------------------------------------------------------

 
 
7.7  
Builder shall also be responsible to assist Owners with the co-ordination of
commissioning of OFE, which commissioning shall be conducted by Owners in
accordance with the OFE Commissioning Procedures.

 
7.8  
Mobilisation and demobilisation of Vendor’s technicians shall be mutually agreed
in advance between Owners and Builder.

 
7.9  
The assistance of such technicians will be provided in accordance with Vendor’s
requirements at no cost to Builder for a reasonable period of time to allow
installation and commissioning to be carried out in accordance with the OFE
Commissioning Procedures.

 
7.10  
The dates for delivery of OFE to the Shipyard shall be in accordance with
Section 6 – Technical Specifications and the Programme.

 
7.11  
If there is a delay in the Work as a consequence of the defect or late delivery
of OFE, Builder shall be entitled to extend the Delivery Date by such time as
Builder can demonstrate that the Programme is actually affected by such delay in
delivery, and the adjustment to the Contract Price.

 
 
Article 7A
Owner Nominated Equipment ("ONE")

 
7A.1
The Owner has negotiated, assessed and selected the Drilling Package and Huisman
Cranes, both of which shall be regarded as “ONE” for the purposes of this
Contract.  The Owner and the Builder agree that the contracts for the ONE
entered into by the Owner with the ONE Vendors shall be novated to the Builder
at which time the ONE Vendors shall be Subcontractors of Builder, subject to
this Article 7A.The contracts for the ONE shall be referred to as "ONE Contract"
individually or "ONE Contracts" collectively in this Contract.

 
7A.2
Subject to Clause 7A.3, Builder shall be responsible for the safe custody of and
for the installation, design interface, mechanical completion and assistance in
commissioning of the ONE, which shall be effected in accordance with
accompanying manuals with the instructions of the ONE Vendors, and for managing
the manufacturing process of the ONE.

 
7A.3  
The Owner assumes all responsibility and all risks in respect of design, design
engineering, specification, suitability and fitness for purpose of ONE for its
intended use or to meet the Specifications of this Contract. Any
delays  caused  by this shall be counted as Permissible Delay and any costs
arising shall be borne by the Owner.

 
7A.4  
If any or all of ONE are unsuitable or not in a fit condition for incorporation
into the Works due to its design and/or engineering and/or other reasons, the
Owner may nevertheless require the Builder to proceed to install such ONE for
the Works and the Owner shall be deemed to have assumed all risk of and
liability for any loss, damage or liability that may result from the Works
hereunder by reason of failure or defects in such ONE. The Builder may, if so
requested by the Owner, repair or adjust ONE subject to agreement of a Variation
Order.

 
7A.5  
Builder does not warrant that the ONE is compatible with BFE, OFE or the Vessel.
Builder shall perform and procure the performance of the ONE contracts pursuant
the terms and conditions of the ONE contracts but under no circumstances
(notwithstanding anything to the contrary in the Contract) shall Builder:

 
 
13

--------------------------------------------------------------------------------

 
 
(i)  
assume any greater liability or responsibility in respect of ONE equipment to
the Owner than what the ONE vendors are liable to the Builder under the ONE
Contracts,

 
(ii)  
have any liabilities to the Owner in respect of matters set out in Articles 7A.3
and 7A.4, and

 
(iii)  
have greater liabilities whatsoever (in nature or quantum) to the ONE vendors
under the ONE contracts than what the Builder has to the Owner under this
Contract, and the Owner shall indemnify and hold harmless the Builder for any
such liabilities.

 
(iv)  
Owner shall indemnify, defend and hold the Builder harmless against any and all
claims, damages, expenses and liabilities of every kind and nature that may
arise in the event any ONE contract is terminated, which shall include an
indemnity against ONE contractors claims for costs arising out of the
termination and claims for compensation arising out of the termination. This
indemnity shall not apply if the ONE contract is terminated by the ONE vendor as
a result of the sole default of the Builder.

 
7A.6
Builder shall not be obliged to pursue any Claims (as defined below) against any
ONE contractor under any ONE contracts on behalf of Owner.  If so requested by
Owner, Builder shall assign absolutely and unconditionally to Owner all its
rights, title and interest in respect of any and all Claims (as defined below)
it may have arising out of, or in connection with, any ONE contract. Owner
shall, irrevocably, unconditionally, regardless of cause or default (including
negligence), be solely responsible for and shall defend, protect, indemnify and
hold harmless Builder from and against any liabilities, losses, charges, costs
(including legal costs), expenses or claims whatsoever arising out of, or in
connection with, the Owner’s claim against the ONE vendors.  If the Builder
unjustifiably refuses to assign any Claim to the Owner, the Builder shall be
responsible to the Owner for that Claim.

 
"Claim" means any claim, action or other proceeding for damages, costs, demands,
losses, delays, liabilities, expenses of any kind or nature (including legal
costs on a full indemnity basis and penalties or fines) or any other obligations
of whatever nature.
 
 
Article 8
Information supplied by Owners

 
8.1  
Builder shall check all information supplied by Owners or Vendors relating to
the OFE for any omission, conflict, discrepancy or inconsistency and shall
report any such omission, conflict discrepancy or inconsistency to Owners
immediately in writing.

 
8.2  
Owners shall notify Builder of Owner’s decision on the resolution of any such
omission, conflict, discrepancy, or inconsistency within fourteen (14) Days. In
case Owners fail to reply in such fourteen (14) Day period, or if Builder is of
the opinion that such decision constitutes a Variation, it shall issue a request
for a Variation Order in accordance with Article 16.6.

 
 
Article 9
The Work

 
9.1  
Without limiting any other undertakings contained herein, Builder shall:

 
 
14

--------------------------------------------------------------------------------

 
 
a)  
Carry out the Work in accordance with the Contract, Authorities’ requirements,
and good safety practices;

b)  
execute workshop design and engineering based upon basic and detailed design
included in the Contract and shall engineer, construct, commission, test and
deliver the Work in accordance with the Contract in a timely manner; and

c)  
provide all materials, equipment, Temporary Works, tools, facilities, labour,
personnel, supplies, test and inspection equipment, and all other services
required or necessary for the completion of the Work satisfactory to Owners and
in accordance with the Contract. Builder shall ensure that all such material
and/or equipment to be incorporated into the Work is fully certified to allow
full traceability of all components;

d)  
not use any materials, parts or equipment, nor permit anything to be used in the
performance of the Work which will not conform with the Specifications;

e)  
furnish efficient business administration, management, supervision and expertise
and furnish an adequate supply of materials, parts, equipment and labour to
perform the Work in the most expeditious and economical manner consistent with
the interests of Owners;

f)  
continuously and diligently perform or cause the performance of the Work in
accordance with the Contract; and

g)  
provide and maintain a complete record, with daily entries to Owners, of the
lightship weights (including without limitation structures, outfitting,
equipment) that are and are to be permanently installed on the Vessel.

 
9.2  
Where Work is necessary for the performance and completion of the construction
but such Work is not specifically mentioned, described or identified in the
Contract, such Work shall nevertheless be part of the overall scope of Work to
be performed and completed by Builder under the Contract and any applicable
Variation Order.

 
9.3  
Builder shall not alter the scantlings of the structural members of the Vessel
as shown on the Approved for Construction drawings without the prior written
consent of Owner and the Classification Society.

 
9.4  
Weight Control:

 
a)  
Builder shall provide a detailed weight control procedure for Owner’s approval
within thirty (30) days after execution of this Contract. Builder is responsible
to maintain and provide an accurate weight data base for all weight groups
during the design and construction period. Weight certificates shall be provided
from the Vendors for the items including steel plates, stiffeners, and
equipment. For outfitting items purchased in bulk material, the data in weight
per unit length or weight per unit area must be provided to Owners by the
Builder as they are acquired.

 
b)  
Large construction blocks are to be weighed prior to erection on the Vessel. The
associated outfitting and pre-installed equipment weights shall be surveyed as
the accompanied weights in the block. A trend of weight variation against the
calculated weight for the blocks shall be presented by Builder to Owner on
monthly basis.

 
c)  
Builder is responsible to accomplish the design LUW (Light Unit Weight) and the
VDL (Variable Deck Load) of the Vessel. In the event overweight is found in the
construction process, Builder shall notify Owners immediately and promptly
present a remedial solution to Owner for approval.

 
 
15

--------------------------------------------------------------------------------

 
 
d)  
Builder shall not be permitted to change the scantling of the structures prior
to or during fabrication.  Any changes of the scantling must be subject to
approval by the classification society and Owner before fabrication commences.
Any unauthorised changes of the scantling shall be a material default of this
Contract.

 
9.5  
All steel blocks shall be fabricated primarily at the Builder’s yard in
Singapore.  All blocks fabricated outside premises owned by Builder are to be
staffed with Builder’s full-time construction personnel to ensure sufficient
materials and manpower are allocated to ensure maintenance of the block
fabrication schedule.  HSE, Dimensional Control, QA/QC and progress measures
shall be managed with proper level of staffing at each of the construction sites
staffed with full-time discipline construction engineers and QC staff to handle
the Builder’s fabrication supervision work requirements.

 
 
Article 10
Builder's representations

 
 
Builder represents and undertakes that it:

 
a)  
has the necessary skills, knowledge and experience to perform the Work;

 
b)  
has the necessary suitably qualified and in every respect competent personnel to
perform the Work;

 
c)  
has the necessary industry standard software provisions, fully verified to
perform the Work;

 
d)  
has the necessary industry standard tools and equipment, properly calibrated to
perform the Work;

 
e)  
is familiar with, and has knowledge of the engineering standards,
recommendations, laws, regulations, certifying and Authorities’ requirements and
codes of practise relating to the Work;

 
f)  
shall perform the Work to the professional and trade standards with all due
diligence, safeguards and care;

 
g)  
shall only use materials and provide equipment which are new and/or the suitable
types available at the time;

 
h)  
shall ensure compatibility between materials and/or equipment; and

 
i)  
shall undertake a check of locational dimensions and weights relevant to the
Work.

 
 
Article 11
Subcontracts

 
11.1  
Builder shall not Subcontract any part of the Work without the express prior
approval of Owners in writing except those listed and agreed in Section 6 –
Technical Specifications.  Such approval shall not unreasonably be withheld.

 
11.2  
Prior to entering into a Subcontract, Builder shall submit to Owners and receive
Owners’ approval of the proposed Subcontract except those listed and agreed in
Section 6 – Technical Specifications. Such approval shall not unreasonably be
withheld.

 
11.3  
No Subcontract shall suggest the existence of any form of Contractual
relationship between Owners and the Subcontractor. The Subcontract shall not
contain any conditions attaching to the payment provisions whereby payment of
the Subcontractor is linked or conditional upon receipt of payment by Builder
under the Contract.

 
 
16

--------------------------------------------------------------------------------

 
 
Builder shall use reasonable efforts to procure that each Subcontractor waives
any liens and rights of action in rem against the Vessel or any part thereof
that such Subcontractor may have by operation of law or otherwise.
 
11.4  
Where Builder is responsible for the supply of running equipment, Builder shall
arrange, at its own cost, the attendance of the Subcontractor's representatives
at all commissioning tests.  On no account shall such equipment be operated
without the attendance of the Subcontractor's representatives.

 
11.5  
Where Owners are responsible for the supply of running equipment, Owners shall
be responsible for arranging, at their own costs, the attendance of the Vendor's
representatives at all commissioning tests.  On no account shall such equipment
be operated without the attendance of the Vendor's representatives.

 
11.6  
No Subcontract shall relieve or diminish the obligations or liabilities of
Builder under the Contract and Builder shall be responsible for the acts,
omissions and defaults of its Subcontractors and the respective officers,
directors, employees, servants and agents as though they were the acts,
omissions and defaults of Builder, its officers, directors, employees, servants
and agents.

 
11.7  
Builder shall use its reasonable efforts to ensure that each Subcontract permits
Builder to assign any warranties thereunder to Owners.  Builder shall indemnify
and hold Owners harmless for any inability by Owners to assert warranty claims
against any Subcontractor, where the inability to assert a warranty claim is
based on the Subcontractor’s claim that it is immune from suit or liability on
the basis of sovereign immunity.

 
 
Article 12
Work schedule and Programme

 
12.1  
Builder shall be responsible for scheduling, progress reporting and achieving
performance of the Work in accordance with the Programme.  Builder shall monitor
and report actual progress within Builder’s progress reports to Owners including
the effects of any Variation Orders or Disputed Variation Orders and decisions
to be made by Authorities.

 
12.2  
Builder shall provide progress reports to Owners in form and at such times as
are set forth in Section 5 – Administration Instructions.

 
12.3  
If, in the opinion of Owners' representative, the progress of the Work with
respect to any item on critical path is too slow to ensure completion of the
Work in accordance with the Programme, unless the cause thereof is solely for
reasons outside of Builder’s control or for which Builder could not reasonably
plan, Builder shall prepare and submit to Owners a proposal for recovery of the
Programme to Owners for review. Subject to Owners' comments, and unless the
delay in the progress was Permissible Delays Builder shall take all necessary
steps to expedite the rate of progress of the Work, including but not limited to
re-scheduling activities, additional shifts, overtime working and supplying
additional manpower, tools, equipment, resources and facilities as may be
required to complete the Work in accordance with the Programme, at no cost to
Owners.

 
12.4
Builder shall report to Owners in writing any possible delays in the Programme
and complete a resolution plan with Owners to take corrective measure for
averting any potential schedule delay.

 
 
Article 13
Inspection

 
13.1  
Owners, Authorities and all persons authorised by Owners shall have the right of
access at all times to the Vessel and the Worksite and may inspect or witness
the performance of the Work or testing activities.

 
 
17

--------------------------------------------------------------------------------

 
 
13.2  
Builder shall not make any part of the Vessel inaccessible prior to giving
notice to Owners and allowing Owners the opportunity to inspect or witness any
test.

 
13.3  
Builder shall make provision and allow reasonable time for Owners and Vendors to
perform testing and inspection activities within the Programme as they may
require.

 
13.4  
The Owner’s representative shall carry out his duties hereunder in accordance
with good rig building practice and in such a way as to avoid any unnecessary
increase in building cost or delay in the Programme.

 
 
Article 14
Cooperation with others

 
14.1  
Builder shall fully cooperate with and shall allow access to the Vessel and
Worksite to:

 
a)  
 a party having a contract for the use of the Vessel;

 
b)  
Invitees, directors and employees of Owners Group; and

 
c)  
the representatives and surveyors of the Authorities and any other regulatory
bodies; and

 
d)  
Vendors, Owners' personnel or Owners' other Contractors to carry out activities
which are associated with the Work and Builder’s performance of the Work or to
carry out activities which are not within Builder's scope of Work, provided that
Owners personnel and other Contractors and all persons mentioned above must
comply with all reasonable requirements of Builder.

 
14.2  
Builder, shall provide, receive and exchange Interface Information in accordance
with the dates stated in the Programme or where no date is stated in a prompt,
timely and sufficient manner.

 
14.3  
Builder shall co-operate with Vendors and Owners' other contractors whose
activities interface directly or indirectly with the Work, and shall develop,
and keep fully updated at all times, an interface matrix to define all
interfaces between Builder, the Work and the activities of Vendors.  Copies of
such matrix shall be provided to Owners as part of Builder’s progress reporting
pursuant to the Contract.  Builder shall develop for review and agreement by
Owners, and keep fully updated at all times, all necessary procedures to
regulate interface activities between Builder and Vendors.

 
 
Article 15
Facilities for Owners

 
15.1  
Builder shall provide facilities to Owners, including office facilities
inclusive of office equipment, power supplies, communications equipment and car
parking as specified in Section 8 - Facilities for Owners for the use of Owners
Group.

 
 
Article 16
Variations

 
16.1  
Owners may, in accordance with Section 5 - Administration Instructions, order
any Variation to any part of the Work by issuing a Variation Order to
Builder.  Such Variations may include additions, omissions, substitutions,
alterations, changes in quality or character, kind, position, dimension, level
or line and changes in the specified sequence, method or timing of construction.

 
16.2  
The Contract Price, and/or the Programme shall only be subject to adjustment as
a result of a Variation Order or a Disputed Variation Order signed by Owners’
representative.  Builder shall countersign each Variation Order, 

 
 
18

--------------------------------------------------------------------------------

 
 
  
notwithstanding which Builder shall proceed with the work as proposed to be
modified immediately upon receipt of the Variation Order.

 
16.3  
A Variation Order shall not affect the rights or obligations of the Parties
except as expressly provided in that Variation Order. A Variation Order shall be
governed by all the provisions of the Contract.

 
16.4  
The effect of a Variation Order on the Contract Price shall be determined on the
basis of the rates provided in Section 3 - Schedule of Prices, or as the Parties
may agree.

 
16.5  
A Variation Order will not be issued for variations that are caused by Builder’s
default.

 
16.6  
Builder may, upon receipt of information from Owners or the identification of an
event which Builder believes may constitute a Variation to the Work (such
identification shall be at anytime prior to the Delivery of the Vessel), submit
a request for a Variation Order to Owners in accordance with Section 5 -
Administration Instructions.

 
Builder shall not proceed with the subject work until Owners have issued a
Variation Order or a Disputed Variation Order.
 
16.7  
In the event that Builder does not submit a request for a Variation Order within
thirty (30) days or such longer period as may be agreed by the Owners Builder
shall forfeit any right to claim a Variation Order. This clause shall not apply
to Variations requested by Owner.

 
16.8  
In the event of disagreement between the Parties as to:

 
a)  
what is or is not a Variation requiring a Variation Order;

 
b)  
the valuation of a Variation;

 
c)  
the effect of the Variation upon the Programme; or

 
d)  
any other matter appertaining to the Variation,

 
 
Owners shall issue a Disputed Variation Order in accordance with Section 5 –
Administration Instructions. Builder shall countersign each Disputed Variation
Order.

 
16.9  
A Disputed Variation Order shall be considered equal in all respects to a
Variation Order until such time as agreement is reached on the Variation or the
matter is finally determined in accordance with Article 44.

 
16.10  
Builder shall proceed immediately to execute the Work described in a Disputed
Variation Order as though it were contained in a Variation Order.  The following
principles shall apply subject to Article 16.12 below:

 
a.  
The Contract Price shall be the basis for any payments until the dispute is
agreed or the matter is finally resolved; and

 
b.  
The Programme shall be the basis for all matters concerning Programme and
Delivery in respect of all applications of such matters to provisions within the
Contract; and

 
c.  
Notwithstanding a) and b) above, Builder shall schedule the Work based on its
own opinions of the effects of Disputed Variation Orders as is considered
necessary by Builder to diligently complete the Work.

 
16.11  
[Not used]

 
16.12  
The Owner will not be entitled to require the Builder to proceed with any work
covered by a Disputed Variation Order to the extent that the amount claimed

 
 
19

--------------------------------------------------------------------------------

 
 
  
in good faith by Builder and disputed by Owner in relation to such work exceeds
USD 500,000 (United States Dollars Five Hundred Thousand) per Disputed Variation
Order or US$1,500,000 (United States Dollars One and a Half Million Dollars) in
aggregate Disputed Variation Orders.

 
16.13  
Builder’s Variation Order request must contain sufficient details as to cost,
time, and resources, in the format of a detailed CTR report, with costing
details at the level of information in Section 3 SCHEDULE OF PRICES and other
relevant detailed costing data.  Owner’s review and approval of a Variation
Order shall be required only upon receipt of a reasonably complete and detailed
CTR report.

 
 
Article 17
[Not Used]

 
 
Article 18
[Not Used]

 
 
Article 19
Force Majeure

 
19.1  
Notwithstanding anything else contained in this Contract no Party to the
Contract shall be held to be in breach of contract for any failure to perform
its obligations to the extent that such failure is due to Force Majeure. To the
extent that delays resulting from the occurrence of any Force Majeure event
shall count as Permissible Delay.

 
19.2  
For the purposes of this Contract, Force Majeure shall mean a circumstance or
event beyond the reasonable control and contemplation of the Party affected,
which affects the performance of the Contract and which could not have been
prevented or avoided by the exercise of due diligence or other prudent
precautions. Force Majeure shall include acts of God, accidents, epidemic,
disasters, earthquake, typhoon, hurricane, abnormal weather conditions,
nationwide strikes, sabotage, riot, war and terrorist activities, whether real
or threatened, lockouts or other work stoppage ordered by governmental
authorities for reasons outside of Builder’s reasonable control and any other
cause whatsoever beyond the reasonable control of Builder or its Subcontractors
whenever or wherever occurring.

 
19.3  
The Parties agree that the following events shall not be considered as Force
Majeure under this Contract:

 
a)  
other strikes, lock-outs or labour disputes not specified in 19.2 and labour or
labour skills shortages;

 
b)  
material, power, energy and fuel shortages;

 
c)  
breakdown of any tools, machinery, equipment or facilities;

 
d)  
weather cause, regardless of severity not specified in Article 19.2;

 
e)  
delays caused by Builder's or its Subcontractor's commitments to others, which
cause a delay in the performance of the Work or a delay in the commencement of
the Work, or delays in delivery of BFE;

 
f)  
fire, except when caused other than by the negligence of the Builder; and/or

 
g)  
defects in material, parts or equipment provided by Subcontractors.

 
19.4  
Builder shall not be relieved of the consequences of any default by Builder
hereunder by reason of the subsequent occurrence of a Force Majeure
event.  Likewise, Owner shall not be relieved of the consequences of any default
by Owner hereunder by reason of the subsequent occurrence of a Force Majeure
event.

 
 
20

--------------------------------------------------------------------------------

 
 
19.5  
The Party claiming Force Majeure shall notify the other Party immediately and
shall subsequently provide sufficient particulars thereof, including its
intended actions to resolve the event. The Party shall be obliged to use its
reasonable endeavours to mitigate the effect of the Force Majeure event, at its
own cost.

 
19.6  
In the event that:

 
a)  
the effects of the Force Majeure event cannot be overcome; or

 
b)  
the Force Majeure event cannot be reasonably expected to be overcome within
ninety (90) Days of the date of its first occurrence; or

 
c)  
a time period of ninety (90) Days, either consecutively or cumulatively, has
passed from the Day of the first occurrence of Force Majeure and Builder has
been unable to re-commence the Work;

 
 
Owners shall be entitled to terminate the Contract and Builder shall provide
every assistance, at its own costs, to effect removal of the Vessel and all of
its associated machinery, equipment and material from the Shipyard.  Owners
shall ensure that Builder is fully paid for the Work completed up to the date of
the intervening Force Majeure occurrence.

 
19.7  
If in Builder’s opinion, the Force Majeure is likely to cause an extension of
the Delivery Date, Builder may submit a request for a Variation Order to Owners,
requesting an extension of time equal to the length of delay caused to the
Delivery Date directly attributable to the Force Majeure.

 
 
Article 20
Tests and sea trials

 
20.1  
Builder and Owners shall jointly prepare the BFE Commissioning Procedures, ONE
Commissioning Procedures, the OFE Commissioning Procedures and the Sea Trials
Procedures, setting forth the proposed sea trials of the Vessel and testing of
the BFE and OFE to be conducted prior to Delivery.  Such documents shall be
prepared no less than three (3) months prior to the expected Delivery Date, and
shall include, without limitation, the procedures and tests set forth in Section
1.15 of Section 6 – Technical Specifications.  Builder and Owners shall agree to
the scope of testing and the weather conditions needed to complete testing of
the DP System.  Builder and Owners shall jointly determine the personnel from
each Party that is to be present at each stage of tests and sea trials.

 
Builder shall provide no less than twenty-one  (21) Days prior written Notice to
Owners of the time and place for the sea trials of the Vessel.  Owners shall
have the right to have its representative and all necessary personnel from
Vendors or Subcontractors on board the Vessel to perform the sea trials.
 
Builder shall be responsible for rendering assistance and support to Owners and
Vendors for the performance of the sea trials.  Builder shall have the right to
have representatives present on the Vessel during the performance of the trials,
provided that the number of such representatives shall be subject to the prior
approval of Owners.
 
Builder may Subcontract nautical instrument calibration, speed measurement,
power measurement, and tests on the global positioning system to an independent
specialist company, provided that such company is acceptable to Owners in their
reasonable discretion.
 
20.2  
Builder shall make available to Owners, without charge, any of Builder’s tools
or equipment available at the Worksite that may be necessary to perform any
tests or inspections at any time during construction.

 
 
21

--------------------------------------------------------------------------------

 
 
20.3  
Any test or trial of the Vessel shall be carried out in the presence of
representatives from the Classification Society and/or other Authorities, and
shall be conducted in a manner and to an extent prescribed in the Specifications
and shall prove the Vessel's proper functioning and fulfillment of the
performance requirements for the trials set forth in this Contract and the
Specifications. The sea trials shall test, at a minimum, the items set forth in
Section 6 – Technical Specifications, Section G15.

 
20.4  
All expenses except those of Owners’ representative and its assistant(s) and the
staff of Vendors in connection with the sea trials shall be for the account of
Builder. The Owner shall (at its own cost and risk and provided that they first
sign any insurance waivers required) provide the marine crew on the bridge and
in the engine room during sea trials and be allowed to maintain a shadow crew
and other necessary personnel on board the remainder of the Vessel during the
trials to observe the sea trials and to familiarize themselves with the Vessel
and its operation. Builder shall also be responsible for providing the
transportation to and from the Vessel, provisions, consumables such as fuel,
lube oil, water, etc., during the dockside commissioning and sea trials.

 
20.5  
Upon completion of the trial run and when the trial results are available, and
if the results thereof demonstrate that the Vessel conforms to the
Specifications, Builder shall promptly give Owners the Completion Certificate
stating that the Vessel is ready for Delivery.  Owners shall upon receipt of
such notice and the test results notify Builder in writing of Owners’ acceptance
or rejection of the Vessel as being in conformity with the Contract.

 
20.6  
If the results of the trial run demonstrate that the Vessel or any part or
equipment thereof does not conform to the requirements of the Contract, Builder
shall promptly take all necessary steps to rectify such nonconformity (save that
in respect of ONE equipment, Builder's obligation to do so shall be determined
in accordance with the risk agreed in Article 7A). If necessary, Builder shall
for its own account carry out a further trial run to ascertain that the Vessel
conforms to the terms of the Contract; provided that if the non-conformity
relates to the DP System, thrusters or power management system, Builder shall
carry out an additional trial run. Upon demonstration by Builder that any such
deficiencies have been corrected, Builder shall notify Owners that the Vessel is
ready for Delivery.

 
20.7  
Owners shall in any notice of rejection give reasonably detailed particulars of
the reasons for Owners’ rejection of the Vessel.  Owners shall take delivery of
the Vessel if it is in conformity with the Contract, unless there are any
deficiencies or conditions or recommendations imposed by the Classification
Society or other Authorities preventing the Vessel to carry out its intended
operation. If the deficiencies, conditions and recommendations are of minor
importance and failure to immediately correct the same would not prevent safe
operation of the Vessel, Builder may require Owners to take delivery of the
Vessel provided Builder undertakes for its own account to remedy the deficiency
or satisfy the recommendation as soon as possible, in no event later than the
end of the Guarantee Period; provided that where at all possible, Builder shall
at its cost travel to the location of the Vessel to remedy such deficiency.

 
The repair or remediation of defects in any OFE that are not attributable to
Builder shall be for the account of Owners.
 
 
22

--------------------------------------------------------------------------------

 
 
Article 21
Delivery and Acceptance

 
21.1  
Delivery shall take place at the Shipyard and shall be effective once both
Parties have executed and delivered to each other a Protocol of Delivery and
Acceptance.

 
21.2  
Delivery shall be conditional on receipt of all the necessary documentation,
licences, export clearances, or permits required by Builder and the country in
which the Shipyard is located.  Upon acceptance of the Vessel by Owners, Builder
shall deliver to Owners the following documents:

 
1)  
a Protocol of Inventory of the equipment of the Vessel, including spare parts
and the like, all as specified in the Specifications;

 
2)  
a Protocol of Stores of consumable nature;

 
3)  
All Certificates, including the Builder's Certificate required to be furnished
upon delivery of the Vessel pursuant to this Contract and the Specifications. It
is agreed that if the Classification Certificate and/or other Certificates are
not available at the time of delivery of the Vessel, provisional Certificates
shall be accepted by Owners. Builder shall provide Owners with permanent
Certificates as promptly as possible after such formal Certificates have been
issued;

 
4)  
a Bill of Sale including a Declaration of Warranty of Builder that the Vessel is
delivered to Owners free and clear of any and all liens and other encumbrances
upon the Vessel and Owners’ title thereto, and in particular, that the Vessel is
absolutely free of the burdens, in the nature of imposts, taxes or charges
imposed by the city, state or country of the part of delivery, as well as of all
liabilities arising from the construction or operation of the Vessel or trial
runs or otherwise prior to delivery and acceptance;

 
5)  
a Protocol of Final Documentation together with agreed resolution of punch list
items from construction and commissioning;

 
6)  
a Protocol of Commissioning and Sea Trials documents made pursuant to agreed
acceptance criteria;

 
7)  
Drawings and Plans pertaining to the Vessel as stipulated in the Specifications;
and

 
8)  
a Commercial Invoice for any unpaid amount of the Contract Price.

 
21.3  
Owners and Builder shall agree to a protocol of commissioning for BFE, with a
punch list of items that may be required for Delivery with respect to such
equipment.  Acceptance by Owners following commissioning of such equipment shall
preclude Owners from refusing Delivery of the Vessel on the basis of any alleged
deficiency in such commissioned equipment.

 
21.4  
Not used.

 
21.5  
Owners and Builder shall agree to a protocol of tests and sea trials, with a
punch list of items that may be required for Delivery respecting items tested
in 

 
 
23

--------------------------------------------------------------------------------

 
 
  
the tests and sea trials. Acceptance by Owners of the Vessel shall preclude
Owners from refusing Delivery of the Vessel on the basis of any alleged
deficiency in any parts of the Vessel which were tested during the trial runs,
provided all other procedural requirements for Delivery have been met.

 
21.6  
Owners and Builder may agree to a punch list of items that Builder shall be
required to resolve or perform, notwithstanding Delivery and Acceptance of the
Vessel.

 
21.7  
Any fuel oil, lubricating oil, grease, fresh water or other consumable stores
furnished by Builder for the trial run, remaining on board the Vessel at the
time of Delivery, shall be purchased by Owners from Builder at Builder’s
original purchase price thereof.

 
 
Article 22
Contract Price and terms of payment

 
22.1  
The Contract Price shall be specified in Section 3 - Schedule of
Prices.  Builder warrants that it has fully considered all of its obligations
hereunder with respect to the Work and the Programme in establishing the
Contract Price.

 
22.2  
Upon execution of this Contract, Owner shall pay 20% of the Contract Price as
indicated in the payment schedule in Section 3 – Schedule of Prices.  On or
before Delivery, Owner shall pay Builder that portion of Contract Price
indicated in the payment schedule contained within Section 3 - Schedule of
Prices with respect to Delivery.  In respect of Variation Orders, each invoice
shall describe the Work performed completed in sufficient detail, with
accompanying documentation substantiating the Work performed for which such
invoice is issued.

 
22.3  
Owners shall pay Builder’s invoice with respect to a Variation Order within
thirty (30) Days of receipt from Builder of such invoice. Builder shall not be
entitled to receive interim payments unless stated on a Variation Order. Payment
by Owners of an invoice shall not prejudice Owners right to dispute the amounts
paid or to make a claim under the Guarantee with respect to defects in the Work
or the Vessel. In the event Owners dispute any amount of an invoice, Owners
shall pay any amounts of such invoice that are not in dispute.

 
22.4  
In the event there is any dispute between the parties under this Contract for
variations under Article 16 hereof, the Owner shall pay to Builder all
undisputed amounts due to the Builder.  The Parties will negotiate in good faith
to resolve any such dispute. If the parties are unable to resolve the dispute
within thirty (30) days before the Delivery of the Vessel, Owner shall, prior to
taking Delivery of the Vessel, provide a letter of credit or similar security
acceptable to the Builder in the amount of the disputed portion of the Contract
Price exceeding US$2,500,000 until the resolution of such dispute in accordance
with Clause 44 hereof, the proceeds of which will be available to Builder upon a
final unappealable award or judgment, or on the final resolution of the dispute.
.

 
22.5  
Payment shall be effected by wire transfer on a Banking Day to the bank and in
the currency specified in Section 3 - Schedule of Prices.

 
Builder shall designate in writing an account to which all payments under this
Contract due to Builder shall be paid. Owners’ sole duty with respect to
payments shall be to transfer amounts due under the Contract to such account,
irrespective of whether the amounts are due to Builder or to any party to which
Builder has assigned the Contract or has granted a security interest in the
Contract. This provision shall be binding on any assignee of Builder, whether by
an assignment, novation or collateral assignment.
 
 
24

--------------------------------------------------------------------------------

 
 
In the event of late payment of undisputed amount caused by Owners, Builder
shall be entitled to charge interest on the unpaid amount from the due date at a
rate of 6% per annum until paid.
 
22.6  
Any amounts payable herein shall be paid without set off, deductions or
counterclaims except where otherwise provided in this Contract.

 
22.7  
Subject to Article 22.8, In the event Owner fails to pay undisputed sums in the
aggregate of USD 2,500,000 or more due to Builder under or in connection with
this Contract by due date, Builder shall have the right, upon giving written
notice to Owner to cease work on the Vessel and following a period of suspension
of thirty (30) days from the date of the notice, be entitled to terminate this
Contract. Without prejudice to all its rights and remedies available at law or
in equity, Builder shall be entitled to claim as Permissible Delay any period of
time during which the construction or completion of the Vessel has been delayed
in consequence of Owner's default, or Builder’s cessation of work, as aforesaid,
and in any event all costs incurred during such time of cessation of work shall
be paid by Owner to Builder whether or not this Contract is terminated.

 
22.8  
If Owner notifies Builder that they require extension of time to pay any
Milestone under the Contract as a result of:

 
i.  
global shortage of liquidity resulting in financing difficulties for Owner,  and

 
ii.  
as a result Owner requires time to procure or source financing for the payment
of the Milestone that is then due,

 
Then Owners and Builder shall have thirty (30) days from the date of the notice
from the Owner within which to reach an agreement on revised payment schedule
for the Milestones. If the Parties are unable to reach an agreement on the
revised payment schedule for the Milestones after good faith efforts, Builder
may at its sole discretion extend the time for payment of the affected Milestone
up to a period of no more than 30 days (save that the Delivery Date as set out
by Owner in a Disputed Variation Order shall not apply to the determination of
the scheduled Delivery Date under this Article 22.8).  The period for the
Parties to reach an agreement, and extension granted by Builder under this
provision shall be a Permissible Delay.  During the period of extension, Builder
at its discretion may opt to cease work on the Vessel and interest on the unpaid
amount as set out in Article 22.5 above shall continue to accrue and be payable
up until such time that Milestone is paid. In the event that Milestone is not
paid within the period for the Parties to reach an agreement and any extension
granted by Builder, Builder shall be entitled to terminate this Contract in
accordance with Article 34.1.
 
 
Article 23
Guarantee

 
23.1  
Builder agrees to build the Vessel in a good and workmanlike manner, in
accordance with that degree of skill, care and diligence in accordance with
internationally acceptable standards, free from defects in detailed design,
material and workmanship ("Defects"), and shall exclude defects in the basic
design, OFE or matters under Articles 7A.3 and 7A.4.  This Guarantee shall
extend to BFE and to Builder’s installation of the OFE and any paint or coatings
applied to the Vessel by Builder.  This Guarantee shall remain in force through
the Guarantee Period. Any ONE guarantees under the ONE contracts shall be
assigned by Builder to Owner upon Owner’s written request to Builder.

 
 
25

--------------------------------------------------------------------------------

 
 
23.2  
In the event of the occurrence of any Defects covered by the above warranties,
Builder shall undertake to repair or replace the Defects. Any parts replaced
shall on their removal become the property of and shall be at the risk of the
Builder whilst the replacement parts fitted to the Vessel shall upon fitting
become the property of the Owner.

 
23.3  
The Owner shall notify the Builder in writing as soon as reasonably possible and
in any event within fourteen (14) days after discovery of any Defect and the
Builder shall only be liable to the Owner hereunder where this requirement has
been satisfied.  The Owner's notice shall include such particulars as can
reasonably be given as to the nature of such Defect, the date of discovery and
the place at which the Vessel can be made available for earliest inspection by
or on behalf of the Builder.  The Owner shall furnish to the Builder as soon as
practicable copies of any relevant survey or inspection reports.

 
23.4  
In the event that the Builder is unable to make good any Defect at the Shipyard,
it shall forthwith nominate a yard suitable for such purpose for the Owner’s
approval (which approval shall not be unreasonably withheld or delayed), and
should the Owner consider such yard acceptable the Builder shall arrange for the
making good of the Defect and the carrying out of any essential dismantling and
reassembling at its own expense. Alternatively, and providing adequate and
permanent repairs can be so effected, the Builder shall have the option of
carrying out all such repairs on board the Vessel at sea or on location,
providing such repairs do not interfere with the operation of the Vessel. It
shall in all cases be the Owner’s responsibility and expense to take the Vessel
to the place where any work under this Clause is to be carried out, ready in all
respects for the work to be carried out.

 
23.5  
Should the Owner not approve (in a case where it is entitled to withhold
approval under Clause 23.4) the yard nominated by the Builder the Owner may
elect to have the work referred to above carried out elsewhere than at the
Shipyard, the Owner shall nominate a yard acceptable to the Builder, such
acceptance not to be unreasonably withheld. In such case the Builder shall pay
to the Owner for repairs and/or replacements such sum as would equate to the
costs of effecting such repairs at the Builder’s yard based on Builder’s tariff
rate for time and material. The Builder may, at its own expense, have its
representative in attendance during execution of the work.  The Owner shall
ensure that any parts replaced under this sub-clause are returned to the Builder
(if required by the Builder) at the Builder's expenses, and in such case those
parts returned shall on their replacement become the property of and shall be at
the risk of the Builder.

 
23.6  
Any remedial measures undertaken and the associated Work shall be subject to a
one (1) year Guarantee from the date such measures are completed; provided the
Guarantee Period will not extend beyond two (2) years after the Delivery
Date.  The Builder will use reasonable endeavours to procure its Subcontractors
to provide guarantees for the Guarantee Period under this Contract.

 
23.7  
Builder hereby assigns to Owners, to the extent permitted under Contract or
applicable law, all guarantees and warranties of each Subcontractor with respect
to goods and services provided to the Work or the Vessel by such Subcontractor
which extend beyond the Guarantee Period.

 
 
26

--------------------------------------------------------------------------------

 
 
23.8  
The Builder shall not be obligated to repair, or to be liable for, damages to
the Vessel, or to any part of the equipment thereof, due to ordinary wear and
tear or caused by defects, nor shall there be any Builder's liability hereunder
for defects in the Vessel, or any part of the equipment thereof, caused by fire
or accidents at sea or elsewhere, or mismanagement, accidents, negligence, or
willful neglect, on the part of Owners, their employees or agents, including the
Vessel’s officers, crew and passengers, or any persons on or doing work on the
Vessel other than Builder, its employees, agents or Subcontractors. Likewise,
Builder shall not be liable for defects in the Vessel, or the equipment or any
part thereof, due to repairs or replacement which were made by those other than
Builder and/or its Subcontractors.

 
23.9  
Builder would not be liable for the following in remedying defects:

 
(i)  
Costs of heavy lift operations offshore or organizing the same;

(ii)  
The costs of routine maintenance of the Vessel;

(iii)  
The costs of repairing damage to the Vessel or of correcting any such defects
which result from or are due to actual operating conditions being different from
those specified in this Contract or any Variation Orders; and

(iv)  
Any OFE or materials or equipment supplied by Owners or for any damage caused by
any defect in such materials or equipment not attributable to the Builder.

 
In addition to the above, if the remedial work requires the Builder to complete
work offshore and/or such work requires work below the waterline and/or is
required to be completed in dry dock, the Owner shall make all necessary
arrangements at their own costs to procure such facilities for the remedial work
to be performed.   In no event shall the Builder be responsible for any delay or
time taken or lost, or off-hire or related costs, for events arising out of this
Article 23.
 
23.10  
The warranty provided in this Article 23 and the obligations and the liabilities
of Builder hereunder are exclusive and Owners hereby waive all other remedies,
warranties, guarantees or liabilities, express or implied, arising by law or
otherwise (including without limitation any obligations of Builder with respect
to fitness, merchantability and consequential damages) or whether or not
occasioned by Builder's negligence or default. This Guarantee shall not be
extended, altered or varied except by a written instrument signed by the duly
authorized representatives of Builder and Owners.

 
 
Article 24
Indemnities

 
24.1  
Builder shall indemnify, defend and hold harmless Owners Group in respect of any
loss or damage to the property, equipment or facilities of Builder Group,
whether owned, leased, rented or hired and howsoever caused (subject always to
Article 24.7).

 
24.2  
Builder shall indemnify, defend and hold harmless Owners Group from and against
any and all claims, damages and expenses of every kind and nature resulting from
personal injury, including fatal injury and disease, to the Builder Group,
howsoever caused (subject always to Article 24.7).

 
24.3  
Owners shall indemnify, defend and hold harmless Builder Group in respect of any
loss of or damage to the property (other than the Vessel and ONE while in the
possession of Builder and caused by Builder), equipment or facilities of

 
 
27

--------------------------------------------------------------------------------

 
 
  
Owners Group, whether owned, leased, rented or hired howsoever caused (subject
always to Article 24.7).

 
24.4  
Owner shall indemnify, defend and hold harmless Builders Group from and against
any and all claims, damages and expenses of every kind and nature resulting from
personal injury, including fatal injury and disease, to the Owner Group,
howsoever caused, or brought by Owner’s underwriters, whether by subrogation or
otherwise (subject always to Article 24.7).

 
24.5  
Prior to Delivery of the Vessel, Builder shall defend, indemnify and hold the
Owner Group harmless against any and all claims, damages and expenses of every
kind and nature to the Owner Group resulting from loss of or damage to the
property, equipment or facilities of Third Parties or personal injury, including
fatal injury and disease of Third Parties arising out of the performance of the
Contract for which the Builder Group is responsible.

 
24.6  
Owner shall defend, indemnify and hold the Builder Group harmless against any
and all claims, damages and expenses of every kind and nature to the Builder
Group resulting from loss of or damage to the property, equipment or facilities
of Third Parties or personal injury, including fatal injury and disease of Third
Parties arising out of the performance of the Contract for which the Owner Group
is responsible.

 
24.7  
After Delivery of the Vessel, the Owner shall further defend, indemnify and hold
the Builder Group harmless against any and all claims, damages and expenses of
every kind and nature to the Builder Group resulting from the ONE Contracts
(including any indemnification obligations arising under the ONE Contracts),
loss of or damage to the property, equipment or facilities of Third Parties or
personal injury, including fatal injury and disease of Third Parties arising out
of the use, operation or maintenance of the Vessel and/or the equipment therein.

 
24.8  
ALL INDEMNITIES UNDER THIS ARTICLE 24 SHALL INCLUDE INDEMNITY FOR CLAIMS,
DAMAGES AND LOSSES CAUSED BY THE NEGLIGENCE OF THE INDEMNIFIED PARTY OR ANY
MEMBER OF ITS GROUP, BUT SHALL NOT INCLUDE CLAIMS, DAMAGES AND LOSSES CAUSED BY
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTY OR ANY
MEMBER OF ITS GROUP.

 
 
Article 25
Insurance by Builder

 
25.1  
Builder shall, at its own costs and expense, maintain for the duration of the
Contract the following insurances in the name of Builder Group. The insurances
maintained by Builder shall at all times be primary to any insurance maintained
by Owners for the duration of the Work.

 
a)  
Employer's liability insurance/workmen's compensation with unlimited and/or as
may be required by statute or similar regulation in the country or countries of
the Shipyard covering personal injury to, or death of, employees of Builder
engaged in the performance of the Contract, and shall ensure Subcontractors
maintain such insurance in respect of their employees.

 
b)  
Public liability insurance with a indemnity of USD 5,000,000 (five million US
dollars) for any one incident or series of incidents arising from each and every
event, unlimited in the aggregate, covering all operations of Builder.

 
 
28

--------------------------------------------------------------------------------

 
 
c)  
Construction All-risk insurance covering the Works for an amount equivalent to
the Contract Price and OFE, provided that Owners shall reimburse Builder for the
extra premiums incurred by Builder to insure the OFE.

 
25.2  
Builder shall furnish to Owners certificates and renewal certificates of the
insurance required by this Article evidencing the type and scope of each
insurance coverage and an endorsement from the insurers that no insurance shall
be cancelled during the term of the Contract without thirty (30) Days prior
written notice to Owners.  Builder unless Owners are the sole cause of the loss,
or the loss arises solely from defects in OFE shall be responsible for the
payment of any deductibles under its insurances.

 
25.3
Should the Vessel or any items insured pursuant to the provisions of Article
25.1(c) sustain loss or damage prior to Delivery and should such loss or damage
not make the Vessel a total loss, actual, constructive, arranged or compromised,
the Builder shall use all proceeds of insurance received for the damage, with
all due despatch, to make good such damage in accordance with the provisions of
this Contract and the Specifications.

 
25.4  
Should the Vessel sustain loss or damage prior to Delivery hereunder such that
it is either conceded by the insurers liable therefore, or determined by a court
of competent jurisdiction, that the Vessel has become a total loss, actual,
constructive, arranged or compromised, then the Builder and the Owner shall
within twenty-one (21) Working Days thereof decide whether to continue with the
construction of the Vessel or to cancel the Contract.  In the event that the
parties are unable to agree within such time scale terms on which to continue
with construction of the Vessel, the same shall be deemed cancelled.  If the
Contract is cancelled the Builder shall:-

 
a.  
refund promptly to the Owner in full the aggregate amount of Instalment payment
of the Contract Price already paid by the Owner; and

 
b.  
return to the Owner all OFE which have not been lost.

 
25.5  
Save specifically provided to the contrary in this Contract, the Parties'
obligations under this Contract shall thereupon cease and terminate.

 
 
Article 26
Taxation

 
26.1  
Except as otherwise specifically provided for in Section 3 - Schedule of Prices,
Builder shall be fully and exclusively liable for the payment of all tax
assessments, levies, social burdens, duties, allegations, impositions, and
contributions including, but not limited to, unemployment insurances, national
insurances, social security benefits, and corporate and income taxes as may be
imposed by any local or national government or agency in the country of the
Worksite and arising out of or in connection with the Work, the Vessel or the
Contract except for taxes on the income of the Owners or taxes arising on the
Vessel after acceptance by Owners.

 
26.2  
Builder agrees to indemnify, defend and hold harmless Owners Group from all
claims, suits, costs, expenses, liabilities, fines, judgments and demands as may
be incurred, resulting from or connected with, any tax assessment, levy, social
burden, duty, allegation or imposition on the Work, Builder, or any of its
Subcontractors of any tier, agents or employees, howsoever arising in the

 
 
29

--------------------------------------------------------------------------------

 
 
26.2  
country or countries of the Worksite, for which Builder is responsible under
Article 26.1.

 
26.3  
Owner agrees to indemnify, defend and hold harmless Builder Group from all
claims, suits, costs, expenses, liabilities, fines, judgments and demands as may
be incurred, resulting from or connected with any tax assessment, levy, social
burden, duty, allegation or imposition on the taxes on the income of the Owners
or taxes arising on the Vessel after acceptance by Owners.

 
 
Article 27
Audit rights of Owners

 
27.1  
Builder shall allow Owners or their appointed representatives reasonable access
to the Shipyard and documentation relating to the Work for audit purposes
provided that the Owner shall not be entitled to inspect or audit any document
which relates to the profits, unit rates or mark up of the Builder, or which is
confidential or privileged. Where activities are performed in connection with
government guaranteed loans or similar programs, audit access shall also be
available to the party providing the loans or guarantees. No charges shall be
made by Builder for audit access.

 
27.2  
Builder shall maintain all records respecting the Work for a period of three (3)
years after the date of actual Delivery or the date of termination, whichever is
the earlier.

 
 
Article 28
Patents and Proprietary Information

 
28.1  
The intellectual property rights in the drawings, designs, plans, reports,
specifications, calculations, detailed design documents and/or other documents
produced by Builder or procured by Builder (other than from Owner Group) shall
at all times belong to and vest in the Builder provided that Builder shall
provide a royalty-free irrevocable license to Owner for the use thereof,
transferable to a transferee of the Vessel. The information, designs, plans,
calculations, specifications and reports provided by Owner to Builder shall at
all times belong to and vest in the Owner.

 
28.2  
Each Party shall indemnify and hold harmless the other Party from and against
all claims, losses, damages, costs and liabilities of every kind and nature
associated with, related to, or arising out of, or in connection with any actual
or alleged infringement of any patent or proprietary or protected right used in
the performance of the Contract, including without limitation the use of
drawings respecting the scope of Work, if such infringement is caused by the
indemnifying Party.

 
28.3  
Each Party shall notify the other Party of any infringement of any patent or
proprietary or protected right promptly after the Party becomes aware of such
infringement.

 
28.4  
In the event of Owner’s termination of the Contract under Article 33.1 and
election to take a refund under Article 33.3 or the Builder’s termination of the
Contract under Article 34.2, Owner agrees to provide an irrevocable royalty-free
license to Builder for the use of Owner’s intellectual property  for the
construction, sale and use of the Vessel and OFE (to the extent of the transfer
of OFE to Builder), transferable to a transferee of the Vessel.

 
 
Article 29
Liens

 
 
30

--------------------------------------------------------------------------------

 
 
29.1  
Builder shall indemnify and hold harmless Owners Group from and against all
claims, losses, damages, costs and liabilities of every kind and nature
associated with, or arising from, or in connection with liens, charges,
attachments, seizures, injunctions or other encumbrances placed on the property
of Owners or Owners Group by Builder or any Subcontractor or creditor of
Builder.

 
29.2  
In the event of any lien, charge, attachments, seizures, injunctions or other
encumbrances ascribed against the property of Owners or Owners Group as
described for in Article 29.1, Owners may, at their absolute discretion, cause
the removal of the lien, charge, attachments, seizures, injunction or other
encumbrance and Owners may at their absolute discretion set-off the undisputed
amounts owed by the Builder to the Subcontractor against payments due to
Builder.

 
 
Article 30
Ownership

 
30.1
Title to the Vessel  (incuding the ONE and BFE) shall remain with the Builder
until Delivery.  Title to OFE and other materials and the equipment supplied by
Owners, shall at all times remain vested in Owners.

 
30.2
Builder shall provide upon Delivery a Bill of Sale and Builders Certificate, in
form and substance satisfactory to Owners, transferring title and ownership of
the Vessel to Owners, free of all liens and encumbrances.

 
 
Article 31
Commencement, completion, liquidated damages and incentives

 
31.1  
Builder shall commence the Work upon execution by both Parties of Contract and
shall proceed with the same in accordance with the Programme.

 
31.2  
The Vessel shall be delivered to Owners on the Delivery Date.

 
31.3  
[Not Used].

 
31.4  
If Builder fails to deliver the Vessel by the Delivery Date or any extension
thereof granted by Owners, Builder shall pay liquidated damages to Owners for
such default as follows:

 
a)  
For the first fifteen (15) Days of delay, Builder shall not be required to pay
liquidated damages; and

 
b)  
For a delay of 16 to 315 Days, a rate of US$50,000 per day will apply;

 
 
Delay for the purposes of this Article shall mean the period which elapses
between the Delivery Date set forth in the Programme (as extended by a Variation
Order or Force Majeure) and the actual date of the Delivery of the Vessel.

 
 
This Article 31.4 will not apply to any delay caused by the commissioning and
testing of OFE. For delays arising from ONE, Builder shall only be liable to pay
liquidated damages to the extent recoverable under the ONE contracts and not the
amount set out in this Article.

 
31.5  
Builder shall not be liable for liquidated damages for periods covered by any
settlement of Disputed Variation Orders, pursuant to which Owners have granted
an extension of time for delivery.

 
 
Any sums in respect of such period which may have been recovered pursuant to
Article 31.4 shall be reimbursable to Builder.

 
 
31

--------------------------------------------------------------------------------

 
 
31.6  
The total liquidated damages recoverable from Builder shall not exceed Fifteen
Million United States Dollars (US $15,000,000).

 
31.7  
Builder's payment of liquidated damages shall be Owner’s sole financial remedy
in respect of Builder’s failure to deliver the Vessel on the Delivery Date. The
Owner shall be entitled to set off from amounts payable to the Builder the
liquidated damages so accrued under this Article.

 
31.8  
Builder agrees that the period(s) applicable to liquidated damages shall not in
any way be considered or construed as additional period(s) available to Builder
for the performance of the Work.  Owners may, at any time after maximum
liquidated damages are reached, elect to terminate the Contract pursuant to
Article 33.

 
 
Article 32
[Not Used]

 
 
Article 33
Termination for Builder's default

 
33.1  
Owners shall have the right, without prejudice to any of their other rights or
remedies under, or in, or arising from, or in connection with the Contract or at
law, by giving Notice to Builder, to terminate the Contract if Builder:

 
a)  
shall become insolvent, in receivership, liquidation, bankruptcy, in
administration, in composition, in arrangement with its creditors, its assets
are attached or seized, voluntary liquidation, voluntary winding-up, or any
equivalent act or thing; or

 
b)  
is in material default of the Contract, and Owner has given notice to the
Builder to remedy such Default and (i) fails to provide a plan to the Owner for
the remedy of such default within fourteen (14) days from the Owner’s notice, or
(ii) after providing a plan to the Owner, fails to remedy such default within
thirty (30) days (or such other period as may be agreed by the Parties) from the
receipt of the plan by the Owner; or

 
c)  
If the maximum liquidated damages has accrued under Article 31.

 
33.2  
In the event of termination under Article 33.1 above, Builder and Owners shall
have the following rights, obligations and duties:

 
33.3  
If the Owner serves notice to terminate this Contract under Article 33.1 above,
it shall specify whether it elects for a refund under this Article 33.3 or to
purchase the Vessel in its incomplete state. The Builder shall, within thirty 30
days of receipt of such notice, repay to the Owner the amount of all monies paid
by the Owner on account of the Contract Price together with interest thereon at
the rate of 3.5% (three and one-half per cent) above LIBOR or six percent (6%),
whichever is lower, from the date when such monies were paid by the Owner to the
Builder up to the date of the repayment thereof. The liabilities of Builder
under this Article 33.3 shall not be limited by the provisions of Article 38.2
hereof. All title to the Vessel and Works (including but not limited to BFE and
ONE) shall automatically transfer on the date of payment by Builder and Owner
shall take whatever steps necessary to legally perfect such rights in Builder's
favour.  Owner undertakes to execute any and all formalities and/or documents to
effect the same. The Builder shall also redeliver to the Owner at the Shipyard
all of the OFE delivered to the Builder that has not been installed on the
Vessel at the time of the Owner’s termination.  Where the OFE has been installed
on the Vessel the Builder shall be entitled either to redeliver the same to the
Owner or to retain it but if it

 
 
32

--------------------------------------------------------------------------------

 
 
  
elects to retain the same shall be obliged to pay to the Owner the cost incurred
by the Owner in purchasing such OFE. In such event, Owner shall take whatever
steps to legally perfect such rights in OFE in Builder’s favour.  Owner
undertakes to execute any and all formalities and/or documents to effect the
same.

 
33.4  
Alternatively, in lieu of a refund under Article 33.3, at the Owner’s sole
discretion by notice in writing to the Builder, the Owner may elect to purchase
the Vessel in its incomplete condition as at the date of termination and to,
remove the Vessel and complete the construction of the Vessel. In the event
Owner exercises its option to purchase the incomplete Vessel it shall forfeit
its right to a refund under Article 33.3, and Builder shall:

 
i.  
provide every assistance to Owners to recover the Vessel, including any
drawings, documents, engineering, calculations, electronic files, specifications
and other items relating to the Vessel and the Work, and to effect the
completion of the Work including, on request of Owners, the assignment of
Subcontracts and shall immediately provide Owners with available drawings,
documents, engineering, calculations, electronic files, computer software,
tools, instruments, labour, materials, equipment and facilities;

 
ii.  
at its own expense, shall also allow, and provide every assistance with the
immediate release of all other property of Owners, as Owners may direct; and

 
iii.  
execute and deliver to Owners a bill of sale respecting the Vessel or such of
the Work has been completed in favour of Owners and in form and substance
satisfactory to Owners

 
33.5  
In the event the Owners elect to remove the Vessel under Article 33.4 and
complete the Vessel elsewhere, Owners shall deduct the costs and expenses of
completing the Works from the Contract Price, less previous payments made to
Builder and, in the event of a surplus, effect payment to Builder of the surplus
or, in the event of a deficit, Builder shall reimburse Owners the deficit.  The
liability of the Builder under this Article 33.5 is subject to the limitations
in Articles 38.1 and 38.2;

 
33.6  
The remedies set out in this Article 33 shall be the sole remedies of Owner and
the sole liability of Builder in the event of termination by Owner of this
Contract.

 
 
Article 34
Remedies upon Owners’ default

 
34.1
Builder shall have the right, without prejudice to any of its other rights or
remedies under, or in, or arising from, or in connection with the Contract or at
law, by giving Notice to Owners to terminate the Contract if Owners:

 
a)  
shall become insolvent or be placed in receivership, liquidation, bankruptcy,
administration, or other similar arrangement with its creditors, or
substantially all of its assets are attached or seized, or Owners file for
voluntary liquidation, voluntary winding-up, or any reasonable equivalent act or
thing; or

 
 
33

--------------------------------------------------------------------------------

 
 
b)  
fail to pay any amount or instalment due to Builder on its due date as provided
in this Contract and such failure continues for thirty (30) Days following
written Notice to Owners from Builder unless extended pursuant to Article 22, or
unless Owners are disputing such amounts in good faith and have either commenced
proceedings under Article 44 or have placed adequate security with Builder in
the amount in dispute; or

 
c)  
fail to take delivery of the Vessel within thirty (30) Days following the date
that the Vessel is duly tendered for Delivery by Builder without outstanding
Work to be performed by Builder.

 
34.2  
In the event of termination of this Contract under Article 34.1, all title to
the Vessel and Works (including but not limited to OFE, BFE and ONE) shall
automatically transfer on the date of termination to Builder and Owner shall
take whatever steps necessary to legally perfect such rights in Builder's
favour. Owner undertakes to execute any and all formalities and/or documents to
effect the same. Builder shall have full right and power at its sole option
either to complete or not to complete the Work as it deems fit. Builder shall
have the right to sell the Vessel, or sell the Vessel in its incomplete state,
or sell the Vessel materials (if Builder is unable to sell the Vessel in an
incomplete state) (whether immediately or such later date as it deems fit) at a
public or private sale, with fourteen (14) Days prior notice to Owners, on such
terms and conditions as are reasonable under the circumstances. Builder shall
not be answerable for any loss or damage, provided that Builder shall use its
best efforts to sell the Vessel at a private sale for six (6) months through a
vessel broker of recognized international standing. Owner undertakes to execute
any and all formalities and/or documents to effect the same. If Builder is
unable to sell the incomplete the Vessel or Vessel materials, it may utilise the
Vessel materials as it deems fit for other projects.  The money acquired through
sale of the Vessel, or the utilisation of the Vessel materials, shall first be
used to compensate the sale expenses, brokerage fees, maintenance of the Vessel,
insurance, reasonable legal costs and expenses, and pay the amount owed by
Owners to Builder and for work done and interests accrued under Article 22.5.
The surplus, if any, shall be returned to Owners within 30 days after the sale
is completed provided such amount so returned shall not exceed the portion of
Contract Price received by the Builder from the Owner.  If the money acquired
through sale of the Vessel, or the utilisation of the Vessel materials, is
insufficient to pay the amount owed by the Owners to the Builder after deduction
of the aforesaid expenses, the shortfall, shall be paid by the Owner to the
Builder within 30 days after the sale is completed.

 
 
Article 35
Conflict of interest

 
35.1  
THE BUILDER GROUP SHALL NOT PAY OR PROMISE TO PAY ANY FEE, COMMISSION, REBATE OR
OTHER THING OF VALUE TO THE PERSONNEL, REPRESENTATIVES AND AGENTS OF OWNERS
GROUP.

 
 
Article 36
Independent Contractor

 
36.1  
Builder shall act as an independent Contractor in the performance and its other
obligations of the Contract.

 
  
Builder shall be fully responsible for, and shall have exclusive direction and
control of its employees, Subcontractors of any level, agents and any other
entities engaged by Builder in connection with the Contract. In no event shall
the relationship between the Parties be construed as that of principal and agent

 
 
34

--------------------------------------------------------------------------------

 
 
  
or master and servant.  No personnel of Builder or any Subcontractors, agents
and any other entities engaged by Builder shall be, or purport to be, employees,
representatives, agents or servants of Owners.

 
36.2  
If, in the opinion of Builder, any requirement, or instruction, or action of
Owners in any way violates or otherwise restricts the ability of Builder to
perform as an independent Contractor, Builder shall immediately and in any event
prior to the taking of action arising from said requirement, instruction, or
action of Owners, give Notice thereof to Owners.

 
 
Article 37
Confidentiality

 
37.1  
Builder and Owners shall continue to be subject to the terms of any
confidentiality agreement executed in connection with any bid by Builder for the
Work or request for tender by Owners for the Work.

 
 
Builder and Owners shall at no time, without the prior written approval of the
other Party, disclose to any Third Party the details of the Contract or any
information concerning the Work or the Vessel or make any promotional display,
announcement or advertisement regarding same, except as may be required by law
or the regulations of any stock exchange on which stock of a Party or any of its
affiliates is traded, or as may be necessary to perform this Contract.

 
 
Builder shall cause its employees, Subcontractors and agents to comply with this
Article.

 
 
Article 38
Direct and Consequential damages and exclusion of liability

 
38.1
Save in respect of Article 24 and liquidated damages under Article 31.4,
notwithstanding anything to the contrary set forth herein in this Contract,
neither Builder nor the Owner shall be liable to the other by way of indemnity
or by reason of any breach of this Contract or of statutory duty or by reason of
tort  or otherwise, for any loss of profit, loss of use, loss of production,
loss of contracts, loss or reputation or goodwill or for any indirect or
consequential damage whatsoever that may be suffered by the other and howsoever
the same may have been caused, including without limitation caused by
negligence.

 
38.2  
Notwithstanding any provision herein to the contrary or inconsistent herewith
(save for Articles 24.1, 24.2 and 33.3), it is expressly agreed that the
Builder's liability under this Contract or arising out of or in connection with
its performance or non-performance, irrespective of whether such liability
arises under this Contract or in tort or under statute or is due to negligence,
or pursuant to any other cause, shall not in the aggregate exceed twelve percent
(12%) of the amount of the Contract Price.

 
38.3  
Builder shall have no responsibility or liability for any defects in the Work
arising after the end of the Guarantee Period and any extensions thereof.

 
38.4  
Builder shall notify Owners of all the claims and causes of action that it
intends, or is already, pursuing against Owners in respect of the Work
performed, if any, before the actual date of Delivery.

 
38.5  
Owners shall notify Builder of all claims and causes of action, if any, that
they intend to pursue, or, are already pursuing against Builder in respect of
the Work performed, with the exception of Guarantee claims, which shall be made
within the Guarantee Period, before the actual date of Delivery.

 
 
35

--------------------------------------------------------------------------------

 
 
38.6  
Not used

 
 
Article 39
Amendments and Contract changes

 
39.1  
The Contract shall only be changed or modified by a duly authorised Variation
Order signed by Owners or an Amendment which shall be clearly marked as such and
signed by both Parties in duplicate original. Nothing contained in any
correspondence, discussions or minutes of meeting shall have any effect on the
Contract unless and until subsequently incorporated in a Variation Order or
Amendment.

 
39.2  
Each Party's representative, as expressly authorised by each Party in writing,
shall be considered as authorised to sign and thereby commit the Party to a
Variation or Amendment.

 
39.3  
Builder agrees that it will execute any Amendment that is reasonably required by
any governmental agency in connection with any guaranteed financing of the Work
or any security interests in the Contract granted by Owners provided such
Amendment shall not affect the rights or obligations of the Builder under the
Contract.

 
 
Article 40
Waiver

 
40.1  
No failure or relaxation on the part of Owners at any time or from time to time
to require or enforce the strict adherence and performance of the Contract shall
constitute a waiver of such requirements and provisions and obligations of the
Contract whether specific or general or shall prejudice the rights and remedies
of Owners to require such enforcement prior to the end of the Guarantee.

 
 
Article 41
Assignment

 
41.1  
Builder shall not assign, in part or in whole, the Contract, nor transfer the
rights to receive payment to a Third Party without the prior approval of Owners;
provided that such consent shall not be unreasonably withheld, including without
limitation in respect of any such assignment under a national guarantee program.

 
41.2  
Builder will use reasonable efforts to procure that Subcontracts shall contain a
provision to allow assignment to Owners in the event of termination of the
Contract prior to Delivery. Such assignment shall be subject to Owners’
approval.

 
41.3  
Owners shall not assign, in part or in whole, the Contract nor transfer the
rights to receive payment to a Third Party without the prior approval of
Builder; provided that such consent shall not be unreasonably withheld, and
provided further that Owners may collaterally assign this Contract as security
for its senior indebtedness.  Owners may assign the Contract to its wholly owned
subsidiary provided that the Owner provides the Builder with a performance
guarantee described in Article 43.

 
 
Article 42
Notices

 
42.1  
Contractual Notices shall be in writing and addressed to the addresses stated
Section 1 - Summary of Agreement, by registered letter, telex or facsimile and
shall be deemed served:

 
 
36

--------------------------------------------------------------------------------

 
 
a)  
if by telex or facsimile on receipt if during normal business hours or the next
business opportunity; and

 
b)  
fourteen Days after the date of registered posting (unless a known disruption
exists).

 
 
Address for the receipt of Notices by Owners:

 
 
Helix Q7000 Vessel Holdings S.à r.l.

 
3505 West Sam Houston Parkway North, Suite 400

 
Houston, TX 77043

 
Attention: Hin Chiu

 
Phone: (281) 618-6500

 
Fax: (281) 618-0505

 
e-mail: Hchiu@helixesg.com

 
 
With a copy to: Ajohnson@helixesg.com

 
 
 
Address for the receipt of Notices by Builder:

 
 
Jurong Shipyard Pte Ltd

 
29 Tanjong Kling Road

 
Singapore 628054

 
Attn.: William Gu Wei Guang / Wong Weng Sun

 
Phone: (65) 6262 7007 / 6262 7088

 
Fax: (65) 6261 7243

 
e-mail: william.gu@sembmarine.com  / wengsun.wong@sembmarine.com

 
 
Article 43
Performance bond

 
43.1  
On the Effective Date, but in any case before payment of the first Instalment
payment, (i) Builder shall provide a performance guarantee, from its parent
company in the format shown in Attachment A, and (ii) in the event Owner is a
subsidiary of Helix Energy Solutions Group, Inc., the Owner shall provide a
performance guarantee from Helix Energy Solutions Group, Inc. in the format
shown in Attachment B.

 
43.2  
The performance guarantee shall remain valid until the end of the Guarantee
Period.

 
 
Article 44
Governing law and disputes

 
44.1  
The Contract shall be governed by and construed in accordance with English laws.

 
44.2  
In the event of a dispute concerning conformity of the Vessel or its
appurtenances with the rules and regulations of Authorities, the matter shall be
referred to the subject Authorities and the decision of said Authorities’ head
officer shall be final and binding on the Parties.  Each Party shall bear its
own costs involved in the dispute, including the costs, fees and expenses of
witnesses, experts and counsel.

 
  
The Party whose opinion or position on the matter is not accepted by the
Authorities shall be responsible for the costs, expenses and fees of the
Authorities incurred in connection with the matter, provided that each costs
fees and expenses shall be equally divided between the Parties if the
Authorities

 
 
37

--------------------------------------------------------------------------------

 
 
  
reach an accommodation that is not substantially in accord with either Party’s
position.

 
44.3
In the event of a claim, dispute or difference arising out of or in connection
with this Contract relating to the breach validity or existence of this Contract
having arisen or becoming apparent, either Party may circulate to the other
Party’s Chief Executive Officer a memorandum or other form of statement setting
out its position on the matter in dispute and its reasons for adopting such
position. Each such memorandum or statement shall be considered by the Chief
Executive Officer (“CEO”) of the Parties who shall respectively use their
reasonable endeavours to resolve such dispute.  A meeting date and place shall
be established by mutual agreement of the CEOs, such date shall not exceed 45
days from the date of the first memorandum or statement.

 
44.4  
If the claim, dispute or difference remains unresolved seven (7) calendar days
following such meeting or in the event of a the failure of the meeting to be
held,  the dispute and/or disputes shall be finally settled in accordance with
the rules of the Singapore Maritime Arbitration Centre. The arbitral tribunal
shall be composed of three arbitrators, selected in accordance with such rules.
The place of arbitration shall be London.

 
Either Party may demand arbitration by serving written Notice on the other,
specifying the nature of the claim to be arbitrated.
 
44.3  
The proceedings of all disputes shall be held exclusively in the English
language.  Should documents be in other than English, the Party producing the
documents shall procure, at its own expense, a certified translation
thereof.  Either Party shall be entitled to apply to any court of competent
jurisdiction to obtain a judgment based upon awards of the arbitrators.

 
 
Article 45
Business practices

 
45.1  
In performance of this Contract and the Work, neither Party shall pay, offer,
promise to pay, or authorize the payment directly or indirectly through any
other person or firm, of any monies or anything of value to (i) any person or
firm employed by or acting for or in behalf of any third party, whether private
or governmental, or (ii) any government official or employee or any political
party or candidate for political office, for the purpose of inducing or
rewarding any action by such person favorable to either Party in connection with
the Work (any such act being a “Prohibited Payment”). A Prohibited Payment does
not include the payment of reasonable and bona fide expenditures, such as travel
and lodging expenses, which are directly related to the promotion, demonstration
or explanation of products or services, or the execution or performance of a
contract with a customer or government or agency thereof; provided such payments
are permissible under applicable law and business guidelines.

 
 
Article 46
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT

 
46.1
Parties intend that no provision of this Contract shall, by virtue of the
Contracts (Rights of Third Parties) Act 1999 (“the Act”) confer any benefit on,
nor be enforceable by any person who is not a party to this Contract.

 
 
38

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
 
PARENT COMPANY GUARANTY
 
In consideration of the performance of services related to the construction by
Jurong Shipyard Pte Ltd, a Singapore corporation (“Builder”) of a well
intervention semi-submersible under JSPL Hull No. 11-1115 for [●] (“Owner”) and
in order to induce such transactions and services, the undersigned Sembcorp
Marine Ltd (incorporated in Singapore; with registered address 29 Tanjong Kling
Road, Singapore (“Guarantor”), guarantees the prompt payment and performance of
all obligations of Builder to Owner under the Agreement dated the ___
of  [   ]  2013 between Builder and Owner (the “Agreement”) upon the following
terms and conditions ("the Guaranty").
 
         1.  Guaranty.
 
(a)  
Guarantor hereby unconditionally and absolutely guarantees the punctual payment
of all monies due by the Builder and performance when due of Builder’s
obligations arising under the Agreement, as may be amended or modified from time
to time, together with any interest thereon (collectively, the “Guaranteed
Obligations”).   Guarantor consents to any changes in the terms of the Agreement
entered into between Builder and Owner, subject always to the terms of this
Guaranty.

 
(b)  
Additionally, the obligations of the Guarantor hereunder are several from the
Builder or any other person, and are primary obligations concerning which the
Guarantor is the principal obligor.  There are no conditions precedent to the
enforcement of this Guaranty, except as expressly contained herein.  It shall
not be necessary for Owner, in order to enforce payment or performance by
Guarantor under this Guaranty, to show any proof of Builder’s default, to
exhaust its remedies against Builder, any other guarantor, or any other person
liable for the payment or performance of the Guaranteed Obligations.

 
(c)  
This Guaranty shall continue to be effective if at any time any payment or
performance of any of the Guaranteed Obligations are annulled, set aside,
invalidated, declared to be fraudulent or preferential, rescinded or must
otherwise be returned, refunded or repaid by Owner upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Builder or any other
guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Builder or any other
guarantor or any substantial part of its property or otherwise, all as though
such payment or payments or performance had not been made.

 
(d)  
In no circumstances whatsoever shall the liability of the Guarantor under this
Guaranty exceed the liability of the Builder arising directly from the Agreement
and the Guaranty shall be limited accordingly and shall also be limited by the
terms of this Guaranty.

 
2.  Waiver.
 
Guarantor hereby waives:
 
(a)  
Notice of acceptance of this Guaranty, of the creation or existence of any of
the Guaranteed Obligations and of any action by Owner in reliance hereon or in
connection herewith.

 
(b)  
Except as expressly set forth herein, presentment, demand for payment, notice of
dishonor or nonpayment, protest and notice of protest with respect to the
Guaranteed Obligations; and

 
(c)  
any requirement that suit be brought against, or any other action by Owner be
taken against, or any notice of default or other notice be given to, or any
demand be made on, Builder or any other person, or that any other action be
taken or not taken as a condition to Guarantor’s liability for the Guaranteed
Obligations under this Guaranty or as a condition to the enforcement of this
Guaranty against Guarantor.

 
 
39

--------------------------------------------------------------------------------

 
 
3.  Legal Costs.  Guarantor agrees to pay on demand any legal fees that may be
awarded to the Owner by the arbitration tribunal or any court and incurred by
Owner, in enforcing Guarantor’s payment and performance obligations under this
Guaranty.
 
4.  Subrogation.  Guarantor shall be subrogated to all rights of Owner against
Builder in respect of any amounts paid by the Guarantor pursuant to the
Guaranty, provided that Guarantor waives any rights it may acquire by way of
subrogation under this Guaranty, by any payment made hereunder or otherwise,
until all of the Guaranteed Obligations shall have been irrevocably paid to
Owner in full.  If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all the Guaranteed Obligations shall not
have been paid in full, such amount shall be held in trust for the benefit of
Owner and shall forthwith be paid to Owner to be applied to the Guaranteed
Obligations.
 
5.  Notices.  All demands, notices and other communications provided for
hereunder shall (a) be in writing addressed to the party receiving the notice at
the address set forth below or at such other address as may be designated by
written notice, from time to time, to the other party, and (b) be effective upon
delivery, when mailed by mail, registered or certified, postage prepaid, or when
personally delivered, or when sent by fax (if confirmed by written notice mailed
within 48 hours after the fax notice).  Notices shall be sent to the following
addresses and/or fax numbers:
 
If to Builder:
 
            Attn: William Gu Wei Guang

 
            Jurong Shipyard Pte Ltd.

                                         29 Tanjong Kling Road
                                         Singapore 628054
 
            Fax: 62627243
 
 
If to Guarantor:
                                         Attn: Wong Weng Sun / Tan Cheng Tat
Sembcorp Marine Ltd
                                         29 Tanjong Kling Road
                                         Singapore 628054
                                         Fax: 6261 0486
 
If to Owner:
                                         Attn: General Counsel
                                         Helix Energy Solutions Group, Inc.
            3505 West. Sam Houston Parkway North,
            Suite 400
                                         Houston, TX 77043
                                         United States of America
                                         Fax: 001 281 618 0505
 
6.  Demand and Payment.  Any demand (“Demand”) by Owner for payment hereunder
shall be in writing signed by two of Owner’s directors and delivered to the
Guarantor pursuant to Section 5 hereof, and shall (a) reference this Guaranty,
(b) specifically identify the Builder, the Guaranteed Obligations to be paid and
the amount or nature of such Guaranteed Obligations, and that Demand has been
made upon the Builder for the Guaranteed Obligations and the Builder has within
30 days failed to comply with the same, and (c) set forth payment
instruments.  Such Demand upon the Guarantor shall be accompanied by either (a)
the Builder’s acknowledgement in writing of its liability to Owner in respect of
the sum demanded or (b) a Final Judgement of a court or arbitration tribunal of
competent jurisdiction in proceedings commenced pursuant to the Agreement
determining the Builder’s liability to the Owner in respect of the sum
demanded.  The term “Final Judgement” shall in this context mean a judgement or
award in respect of which there is no right of appeal or in respect of which the
time limit for submitting an application to appeal has expired without such
application having been made by either party to the Agreement.
 
 
40

--------------------------------------------------------------------------------

 
 
7.  No Waiver; Remedies.   No failure on the part of Owner to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.  In no event shall Guarantor or Builder be liable for consequential,
exemplary, tort, or punitive damages.
 
8.  Term; Termination.  Subject to the paragraph below, this Guaranty shall
continue in full force and effect from the date hereof until the first to occur
of: (a) the expiration of the Guaranty Period as defined in the Agreement, or
(b) the payment to Owner by the Builder or by Guarantor of all sums secured by
this Guaranty.  On occurrence of such an event the Guarantor's obligations and
liabilities under this Guaranty shall cease irrespective of whether the original
Guaranty is returned to the Guarantor or not for cancellation. 
 
Notwithstanding the other terms of this Guaranty, if within twenty-eight (28)
days of the Guarantor’s receipt of a Demand the Guarantor receives written
notice from the Owner or from the Builder stating that Owner’s claim for payment
of the sums referred to in the Demand has been disputed and that such dispute
will be resolved in accordance with the Agreement, then the Guarantor shall not
be obliged to make any payment to the Owner under this Guaranty until thirty
(30) days after the dispute has been finally determined or in the event of an
appeal from an arbitration award, until thirty (30) days after delivery of the
Final Judgement; or in the event that the court remits the matter to the
arbitrator, until thirty (30) days after the publication of the revised final
award or in the event of an appeal from the award, until thirty (30) days after
delivery of the Final Judgement.  Final Judgement shall have the meaning given
to it in Clause 6 above.
 
9.  Assignment; Successors and Assigns.  Neither party may assign its rights
hereunder without the prior written consent of the other party, such consent not
to be unreasonably withheld.  Subject to the foregoing, this Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, permitted assigns, and legal representatives.
 
10.  Amendments.  No amendment of this Guaranty shall be effective unless in
writing and signed by Guarantor and Owner.  No waiver of any provision of this
Guaranty nor consent to any departure by Guarantor therefrom shall in any event
be effective unless such waiver shall be in writing and signed by Owner.  Any
such waiver shall be effective only in the specific instance and for the
specific purpose for which it was given.
 
11.  Limitation by Law.  All rights, remedies and powers provided in this
Guaranty may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Guaranty
are intended to be subject to all applicable mandatory provisions of law that
may be controlling and to be limited to the extent necessary so that they will
not render this Guaranty invalid, unenforceable, in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable law.
 
12.  Third Party Rights.  A person who is not a party to this Guaranty shall not
have any right under or in connection with it.
 
13.  Governing Law.  This Guaranty shall be governed by, and construed in
accordance with, the laws of England and Wales.  All disputes arising out of or
in connection with this Guaranty shall be resolved pursuant to the dispute
resolution procedures and in the location provided for under the terms of the
Agreement.


IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered by its duly authorized officer effective as of this _____ day of [   ]
2013.
 
                                                  SEMBCORP MARINE LTD
 
                                                  By:
__________________________________
 
                                                  Its:
 
 
41

--------------------------------------------------------------------------------

 


ATTACHMENT B
 
PARENT COMPANY GUARANTY
 
In consideration of the performance of services related to the construction by
Jurong Shipyard Pte Ltd, a Singapore corporation (“Builder”) of a well
intervention semi-submersible under JSPL Hull No. 11-1115 for [name of
subsidiary of Helix] (“Owner”) and in order to induce such transactions and
services, the undersigned Helix Energy Solutions Group, Inc. (incorporated in
United States; with registered address ______________, USA (“Guarantor”),
guarantees the prompt payment and performance of all obligations of Owner to
Builder under the Agreement dated the ___ of July 2013 between Builder and Owner
(the “Agreement”) upon the following terms and conditions ("the Guaranty").
 
         1.  Guaranty.
 
(a)  
Guarantor hereby unconditionally and absolutely guarantees the punctual payment
of all monies due by the Owner and performance when due of Owner’s obligations
arising under the Agreement, as may be amended or modified from time to time,
together with any interest thereon (collectively, the “Guaranteed
Obligations”).   Guarantor consents to any changes in the terms of the Agreement
entered into between Builder and Owner, subject always to the terms of this
Guaranty.

 
(b)  
Additionally, the obligations of the Guarantor hereunder are several from the
Owner or any other person, and are primary obligations concerning which the
Guarantor is the principal obligor.  There are no conditions precedent to the
enforcement of this Guaranty, except as expressly contained herein.  It shall
not be necessary for Builder, in order to enforce payment or performance by
Guarantor under this Guaranty, to show any proof of Owner’s default, to exhaust
its remedies against Owner, any other guarantor, or any other person liable for
the payment or performance of the Guaranteed Obligations.

 
(c)  
This Guaranty shall continue to be effective if at any time any payment or
performance of any of the Guaranteed Obligations are annulled, set aside,
invalidated, declared to be fraudulent or preferential, rescinded or must
otherwise be returned, refunded or repaid by Builder upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Owner or any other
guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Owner or any other
guarantor or any substantial part of its property or otherwise, all as though
such payment or payments or performance had not been made.

 
(d)  
In no circumstances whatsoever shall the liability of the Guarantor under this
Guaranty exceed the liability of the Owner arising directly from the Agreement
and the Guaranty shall be limited accordingly and shall also be limited by the
terms of this Guaranty.

 
2.  Waiver.
 
Guarantor hereby waives:
 
(a)  
Notice of acceptance of this Guaranty, of the creation or existence of any of
the Guaranteed Obligations and of any action by Builder in reliance hereon or in
connection herewith.

 
(b)  
Except as expressly set forth herein, presentment, demand for payment, notice of
dishonor or nonpayment, protest and notice of protest with respect to the
Guaranteed Obligations; and

 
(c)  
any requirement that suit be brought against, or any other action by Builder be
taken against, or any notice of default or other notice be given to, or any
demand be made on, Owner or any other person, or that any other action be taken
or not taken as a condition to Guarantor’s liability

 
 
42

--------------------------------------------------------------------------------

 
 

 
for the Guaranteed Obligations under this Guaranty or as a condition to the
enforcement of this Guaranty against Guarantor.

 
3.  Legal Costs.  Guarantor agrees to pay on demand any legal fees that may be
awarded to Builder by the arbitration tribunal or any court and incurred by
Builder, in enforcing Guarantor’s payment and performance obligations under this
Guaranty.
 
4.  Subrogation.  Guarantor shall be subrogated to all rights of Builder against
Owner in respect of any amounts paid by the Guarantor pursuant to the Guaranty,
provided that Guarantor waives any rights it may acquire by way of subrogation
under this Guaranty, by any payment made hereunder or otherwise, until all of
the Guaranteed Obligations shall have been irrevocably paid to Builder in
full.  If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all the Guaranteed Obligations shall not
have been paid in full, such amount shall be held in trust for the benefit of
Builder and shall forthwith be paid to Biulder to be applied to the Guaranteed
Obligations.
 
5.  Notices.  All demands, notices and other communications provided for
hereunder shall (a) be in writing addressed to the party receiving the notice at
the address set forth below or at such other address as may be designated by
written notice, from time to time, to the other party, and (b) be effective upon
delivery, when mailed by mail, registered or certified, postage prepaid, or when
personally delivered, or when sent by fax (if confirmed by written notice mailed
within 48 hours after the fax notice).  Notices shall be sent to the following
addresses and/or fax numbers:
 
If to Builder:
 
            Attn: William Gu Wei Guang

 
            Jurong Shipyard Pte Ltd.

                                         29 Tanjong Kling Road
                                         Singapore 628054
 
            Fax:62627243
 
If to Guarantor:
                                         [Attn: Helix]
 
If to Owner:
                                         Attn: General Counsel
                                         Helix Energy Solutions Group, Inc.
            3505 West. Sam Houston Parkway North.,
            Suite 400
                                         Houston, TX 77043
                                         United States of America
                                         Fax: 001 281 618 0505
 
6.  Demand and Payment.  Any demand (“Demand”) by Builder for payment hereunder
shall be in writing signed by two of Builder’s directors and delivered to the
Guarantor pursuant to Section 5 hereof, and shall (a) reference this Guaranty,
(b) specifically identify the Owner, the Guaranteed Obligations to be paid and
the amount or nature of such Guaranteed Obligations, and that Demand has been
made upon the Owner for the Guaranteed Obligations and the Owner has within 30
days failed to comply with the same, and (c) set forth payment
instruments.  Such Demand upon the Guarantor shall be accompanied by either (a)
the Builder’s acknowledgement in writing of its liability to Owner in respect of
the sum demanded or (b) a Final Judgement of a court or arbitration tribunal of
competent jurisdiction in proceedings commenced pursuant to the Agreement
determining the Owner’s liability to the Builder in respect of the sum
demanded.  The term “Final Judgement” shall in this context mean a judgement or
award in respect of which there is no right of appeal or in respect of which the
time limit for submitting an application to appeal has expired without such
application having been made by either party to the Agreement.
 
7.  No Waiver; Remedies.   No failure on the part of Builder to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or
 
 
43

--------------------------------------------------------------------------------

 
 
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.  In no event shall
Guarantor or Owner be liable for consequential, exemplary, tort, or punitive
damages.
 
8.  Term; Termination.  Subject to the paragraph below, this Guaranty shall
continue in full force and effect from the date hereof until the first to occur
of: (a) the expiration of the Guaranty Period as defined in the Agreement, or
(b) the payment to Builder by the Owner or by Guarantor of all sums secured by
this Guaranty.  On occurrence of such an event the Guarantor's obligations and
liabilities under this Guaranty shall cease irrespective of whether the original
Guaranty is returned to the Guarantor or not for cancellation. 
 
Notwithstanding the other terms of this Guaranty, if within twenty-eight (28)
days of the Guarantor’s receipt of a Demand the Guarantor receives written
notice from the Owner or from the Builder stating that Builder’s claim for
payment of the sums referred to in the Demand has been disputed and that such
dispute will be resolved in accordance with the Agreement, then the Guarantor
shall not be obliged to make any payment to the Builder under this Guaranty
until thirty (30) days after the dispute has been finally determined or in the
event of an appeal from an arbitration award, until thirty (30) days after
delivery of the Final Judgement; or in the event that the court remits the
matter to the arbitrator, until thirty (30) days after the publication of the
revised final award or in the event of an appeal from the award, until thirty
(30) days after delivery of the Final Judgement.  Final Judgement shall have the
meaning given to it in Clause 6 above.
 
9.  Assignment; Successors and Assigns.  Neither party may assign its rights
hereunder without the prior written consent of the other party, such consent not
to be unreasonably withheld.  Subject to the foregoing, this Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, permitted assigns, and legal representatives.
 
10.  Amendments.  No amendment of this Guaranty shall be effective unless in
writing and signed by Guarantor and Builder.  No waiver of any provision of this
Guaranty nor consent to any departure by Guarantor therefrom shall in any event
be effective unless such waiver shall be in writing and signed by Builder.  Any
such waiver shall be effective only in the specific instance and for the
specific purpose for which it was given.
 
11.  Limitation by Law.  All rights, remedies and powers provided in this
Guaranty may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Guaranty
are intended to be subject to all applicable mandatory provisions of law that
may be controlling and to be limited to the extent necessary so that they will
not render this Guaranty invalid, unenforceable, in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable law.
 
12.  Third Party Rights.  A person who is not a party to this Guaranty shall not
have any right under or in connection with it.
 
13.  Governing Law.  This Guaranty shall be governed by, and construed in
accordance with, the laws of England and Wales.  All disputes arising out of or
in connection with this Guaranty shall be resolved pursuant to the dispute
resolution procedures and in the location provided for under the terms of the
Agreement.
 
IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered by its duly authorized officer effective as of this _____ day of July,
2013.
 
 
                                                  HELIX ENERGY SOLUTIONS GROUP,
INC
 
 
                                                  By:
__________________________________
 
                                                  Its:
 
 
44

--------------------------------------------------------------------------------

 